--------------------------------------------------------------------------------

Exhibit 10.1 
 
 
 
Loan No. 07-0004343
 
CREDIT AGREEMENT
 
Dated as of December 18, 2009
 
among
 
NRS VENTURES, L.L.C.,
 
as Borrower,
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as Administrative Agent and a Lender
 
and
 
THE OTHER FINANCIAL INSTITUTIONS WHO ARE OR HEREAFTER
BECOME PARTIES TO THIS CREDIT AGREEMENT,
 
as Lenders
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
TABLE OF CONTENTS

         
Article and Section
 
Page
         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
 
1.01
 
Defined Terms
1
 
1.02
 
Interpretive Provisions
28
 
1.03
 
Accounting Terms
29
 
1.04
 
Rounding
29
 
1.05
 
References to Agreements and Laws
29
 
1.06
 
Times of Day
29
   
ARTICLE II LOAN TERMS
29
 
2.01
 
The Loan
29
 
2.02
 
Terms of Payment
30
 
2.03
 
Prepayments
30
 
2.04
 
Interest
31
 
2.05
 
Fees and Expenses
32
 
2.06
 
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
32
 
2.07
 
Payments Generally
32
 
2.08
 
Sharing of Payments
33
 
2.09
 
Evidence of Debt
33
 
2.10
 
Appointment of Parent as Legal Representative for Credit Parties
34
   
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
34
 
3.01
 
Taxes
34
 
3.02
 
Illegality
36
 
3.03
 
Reserved
36
 
3.04
 
Increased Cost and Reduced Return; Capital Adequacy; Reserves
36
 
3.05
 
Funding Losses
37
 
3.06
 
Matters Applicable to all Requests for Compensation
37
 
3.07
 
Survival
38
   
ARTICLE IV CONDITIONS PRECEDENT TO LOAN
38
 
4.01
 
Conditions to Initial Extensions of Credit
38
   
ARTICLE V REPRESENTATIONS AND WARRANTIES
42
 
5.01
 
Financial Statements; No Material Adverse Effect; No Internal Control Event
42
 
5.02
 
Corporate Existence; Power and Purpose
43
 
5.03
 
Corporate and Governmental Authorization; No Contravention
43
 
5.04
 
Binding Effect
43
 
5.05
 
Litigation
43
 
5.06
 
Compliance with ERISA
44
 
5.07
 
Environmental Matters
44
 
5.08
 
Margin Regulations; Investment Company Act
45

 
CREDIT AGREEMENT – Page i
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 

 
5.09
 
Compliance with Laws
45
 
5.10
 
Ownership of Property; Liens
46
 
5.11
 
Corporate Structure; Capital Stock, Etc.
46
 
5.12
 
Real Property Assets; Leases
46
 
5.13
 
Material Contracts; Additional Contractual Obligations
48
 
5.14
 
Investments
48
 
5.15
 
Solvency
48
 
5.16
 
Taxes
48
 
5.17
 
REIT Status
48
 
5.18
 
Insurance
48
 
5.19
 
Healthcare; Facility Representations and Warranties
49
 
5.20
 
Disclosure
50
 
5.21
 
Collateral Documents
51
   
ARTICLE VI AFFIRMATIVE COVENANTS
51
 
6.01
 
Financial Statements
51
 
6.02
 
Certificates; Other Information
52
 
6.03
 
Preservation of Existence and Franchises
54
 
6.04
 
Books and Records
54
 
6.05
 
Compliance with Law
54
 
6.06
 
Payment of Taxes and Other Indebtedness
55
 
6.07
 
Insurance
55
 
6.08
 
Maintenance of Property
55
 
6.09
 
Performance of Obligations
56
 
6.10
 
Visits and Inspections
56
 
6.11
 
Use of Proceeds/Purpose of Loan
56
 
6.12
 
Financial Covenants
56
 
6.13
 
Environmental Matters
57
 
6.14
 
REIT Status
57
 
6.15
 
Reserved
58
 
6.16
 
Pledged Assets
58
 
6.17
 
Appraisals
58
 
6.18
 
Anti-Terrorism Laws
58
 
6.19
 
Compliance With Material Contracts
59
 
6.20
 
Health Care Covenants
59
 
6.21
 
Reserved
60
 
6.22
 
Use and Application of Insurance Proceeds
60
 
6.23
 
Condemnation Awards
61
 
6.24
 
Special Provisions Regarding Ground Leased Facilities
62
   
ARTICLE VII NEGATIVE COVENANTS
63
 
7.01
 
Liens
63
 
7.02
 
Indebtedness
63
 
7.03
 
Fundamental Changes
63
 
7.04
 
Dispositions; Acquisitions
64
 
7.05
 
Business Activities
64
 
7.06
 
Transactions with Affiliates and Insiders
64

 
CREDIT AGREEMENT – Page ii
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 

 
7.07
 
Organization Documents; Fiscal Year
65
 
7.08
 
Modifications to Other Documents
65
 
7.09
 
Ownership of Subsidiaries
65
 
7.10
 
No Further Negative Pledges
66
 
7.11
 
Limitation on Restricted Actions
66
   
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
66
 
8.01
 
Events of Default
66
 
8.02
 
Remedies Upon Event of Default
69
 
8.03
 
Application of Funds
70
 
8.04
 
Administrative Agent’s Right to Perform the Obligations
70
   
ARTICLE IX ADMINISTRATIVE AGENT
71
 
9.01
 
Appointment and Authorization of Administrative Agent
71
 
9.02
 
Delegation of Duties
71
 
9.03
 
Liability of Administrative Agent
71
 
9.04
 
Reliance by Administrative Agent
72
 
9.05
 
Notice of Default
72
 
9.06
 
Credit Decision; Disclosure of Confidential Information by Administrative Agent
73
 
9.07
 
Indemnification of Administrative Agent
73
 
9.08
 
Administrative Agent in its Individual Capacity
74
 
9.09
 
Successor Administrative Agent
74
 
9.10
 
Administrative Agent May File Proofs of Claim
75
   
ARTICLE X MISCELLANEOUS
75
 
10.01
 
Amendments, Etc.
75
 
10.02
 
Notices and Other Communications; Facsimile Copies
77
 
10.03
 
No Waiver; Cumulative Remedies
78
 
10.04
 
Attorney Costs, Expenses and Taxes
79
 
10.05
 
Indemnification by the Borrower
80
 
10.06
 
Payments Set Aside
81
 
10.07
 
Successors and Assigns
81
 
10.08
 
Confidentiality
84
 
10.09
 
Set-off
85
 
10.10
 
Interest Rate Limitation
85
 
10.11
 
Counterparts
85
 
10.12
 
Integration
85
 
10.13
 
Survival of Representations and Warranties
86
 
10.14
 
Severability
86
 
10.15
 
Tax Forms
86
 
10.16
 
Replacement of Lenders
88
 
10.17
 
No Advisory or Fiduciary Responsibility
88
 
10.18
 
Source of Funds
89
 
10.19
 
GOVERNING LAW
90
 
10.20
 
WAIVER OF RIGHT TO TRIAL BY JURY
90
 
10.21
 
No Conflict
90
 
10.22
 
USA Patriot Act Notice
91
 
10.23
 
Entire Agreement
91

 
CREDIT AGREEMENT – Page iii
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULES
       
2.01
Lenders and Commitments
 
5.11
Corporate Structure; Capital Stock
 
5.12
Real Property Asset Matters
   
Part I
 
Real Property Assets
   
Part II
 
Delinquent Tenants
   
Part III
 
Facility Master Lease
   
Part IV
 
Facility Subleases
 
5.13
Material Contracts; Contracts Subject to Assignment of Claims Act
 
5.18
Insurance Certificates
 
7.01
Liens
 
7.02
Borrower’s Indebtedness
 
10.02
Notice Addresses
           
EXHIBITS
       
A
Form of Note
 
B
Form of Compliance Certificate
 
C
Form of Assignment and Assumption
 
D
Form of Guaranty
 
E
Form of Security Agreement
 

 
CREDIT AGREEMENT – Page iv
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT
 
This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time
to time, this “Credit Agreement” or this “Agreement”) is entered into as of
December 18, 2009 by and among GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity, “GECC” and in its capacity as agent for
the Lenders, together with its successors, “Administrative Agent”), the
financial institutions other than GECC who are or hereafter become parties to
this Agreement (together with GECC, individually, a “Lender”, and collectively,
the “Lenders”, as the context may require), and NRS VENTURES, L.L.C., a Delaware
limited liability company (the “Borrower”).
 
WHEREAS, the Borrower has requested the Lenders to make the Loan to the
Borrower, for the purposes hereinafter set forth; and
 
WHEREAS, the Lenders have agreed to make the Loan to the Borrower, subject to
the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01        Defined Terms.
 
As used in this Credit Agreement, the following terms have the meanings set
forth below:
 
“Acquisition” means the purchase or acquisition by any Person of (a) more than
50% of the Capital Stock with ordinary voting power of another Person or (b) all
or any substantial portion of the property (other than Capital Stock) of another
Person, whether or not involving a merger or consolidation with such Person.
 
“Administrative Agent” means General Electric Capital Corporation in its
capacity as administrative agent for the Lenders under any of the Credit
Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
CREDIT AGREEMENT – Page 1
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
 
“Agreement” has the meaning provided in the introductory paragraph hereof.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent and, if such assignment and assumption requires its
consent, the Borrower.
 
“Assignment of Leases” means an assignment of leases, rents and profits to the
Administrative Agent with respect to the Borrower’s interests in the Real
Property Assets (which assignment may be contained within the related Mortgage
Instrument); provided that each such Assignment of Leases shall, subject to the
terms and conditions of the applicable underlying lease, directly assign to the
Administrative Agent the following: (a) all existing and future leases,
subleases, tenancies, licenses, occupancy agreements or agreements to lease all
or any portion of the Real Property Assets (including, without limitation, any
applicable Facility Lease), whether written or oral or for a definite period or
month-to-month, together with any extensions, renewals, amendments,
modifications or replacements thereof, and any options, rights of first refusal,
pledges, security agreements and guarantees of any tenant’s obligations under
any lease or sublease now or hereafter in effect with respect to the Real
Property Assets (individually, for the purposes of this definition, a “Lease”
and collectively, the “Leases”); and (b) all rents (including, without
limitation, base rents, minimum rents, additional rents, percentage rents,
parking, maintenance and deficiency rents and payments which are characterized
under the terms of the applicable Lease as payments of interest and/or principal
with respect to the applicable Real Property Asset), security deposits (in
whatever form, including cash and letters of credit), tenant escrows, income,
receipts, revenues, reserves, issues and profits of the Real Property Assets
from time to time accruing, including, without limitation, (i) all rights to
receive payments arising under, derived from or relating to any Lease, (ii) all
lump sum payments for the cancellation or termination of any Lease, the waiver
of any term thereof, or the exercise of any right of first refusal, call option,
put option or option to purchase, and (iii) the return of any insurance premiums
or ad valorem tax payments made in advance and subsequently refunded.  In
furtherance (and not limitation) of the foregoing, each Assignment of Leases
shall assign to the Administrative Agent any and all of the Borrower’s rights to
collect or receive any payments with respect to the Real Property
Assets.  Finally, each Assignment of Leases shall, in any case, be in form and
substance satisfactory to the Administrative Agent in its discretion and
suitable for recording in the applicable jurisdiction; and “Assignments of
Leases” means a collective reference to each such Assignment of Leases.
 
CREDIT AGREEMENT – Page 2
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel and, without
duplication, the allocated reasonable and documented cost of internal legal
services and all expenses and disbursements of internal counsel.
 
“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease).
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its consolidated Subsidiaries for the fiscal year ended
December 31, 2008, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year of the Parent and its
consolidated Subsidiaries, including the notes thereto; provided, that the
Administrative Agent hereby agrees that the Form 10-K of the Parent delivered to
it by the Parent and containing information for the fiscal year ended December
31, 2008 shall constitute all information required to be delivered as part of
the “Audited Financial Statements” for purposes of this Agreement.
 
“Award” has the meaning provided in Section 6.23.
 
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency and
such decree, order or appointment is not vacated or discharged within ninety
(90) days of its filing; or (b) the commencement against such Person of an
involuntary case under any applicable Debtor Relief Law or any other bankruptcy,
insolvency or other similar law now or hereafter in effect, or of any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed for a period of ninety (90) consecutive days, or
the repossession or seizure by a creditor of such Person of a substantial part
of its Property; or (c) such Person shall commence a voluntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its Property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (e) such
Person shall fail to contest in a timely and appropriate manner (and if not
dismissed within ninety (90) days) or shall consent to any petition filed
against it in an involuntary case under such bankruptcy laws or other applicable
Law or consent to any proceeding or action relating to any bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts
with respect to its assets or existence; or (f) such Person shall admit in
writing, or such Person’s financial statements shall reflect, an inability to
pay its debts generally as they become due.
 
CREDIT AGREEMENT – Page 3
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Borrower” shall have the meaning given to such term in the introductory
paragraph hereof.
 
“Borrower Materials” has the meaning provided in Section 6.02.
 
“Borrower Representative” has the meaning provided in Section 2.10.
 
“Business” or “Businesses” means, at any time, a collective reference to the
businesses operated by the Borrower or Parent, as applicable, at such time.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, in the State of New York or the state where the Administrative
Agent’s Office is located and, if such day relates to determining the Eurodollar
Rate hereunder, means any such day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.
 
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
 
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by (i) the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) time deposits and certificates of deposit of (i) any Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (iii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (each an “Approved Bank”), in each
case with maturities of not more than two hundred seventy (270) days from the
date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition, (d)
repurchase agreements entered into by any Person with a bank or trust company
(including any of the Lenders) or recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations and (e) Investments (classified in accordance with
GAAP as current assets) in money market investment programs registered under the
Investment Company Act of 1940, as amended, that are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subclauses hereof.
 
CREDIT AGREEMENT – Page 4
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Casualty” has the meaning specified in Section 6.22.
 
“Change of Control” means the occurrence of any of the following events:  (a)
any Person or two or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of or control
over, voting stock of the Parent (or other securities convertible into such
voting stock) representing thirty-five percent (35%) or more of the combined
voting power of all voting stock of the Parent, (b) during any period of up to
twenty-four (24) consecutive months, commencing after the Closing Date,
individuals who at the beginning of such twenty-four (24) month period were
directors of the Parent (together with any new director whose election by the
Parent’s Board of Directors or whose nomination for election by the Parent’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the directors of the Parent then in
office, (c) the Parent shall fail to own 100% of the Capital Stock of the
Borrower or (d) the occurrence of a “Change of Control” or any equivalent term
or concept under either of the Senior Note Indentures.  As used herein,
“beneficial ownership” shall have the meaning provided in Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934.
 
“Closing Date” means the date hereof.
 
“CMS” means the Centers for Medicare & Medicaid Services, the federal agency
responsible for administering the Medicare, Medicaid, SCHIP (State Children’s
Health Insurance), HIPAA, CLIA (Clinical Laboratory Improvement Amendments), and
several other federal health-related programs.
 
“Collateral” means a collective reference to all real and personal property
(including, without limitation, the Real Property Assets) with respect to which
Liens in favor of the Administrative Agent are either executed, identified or
purported to be granted pursuant to and in accordance with the terms of the
Collateral Documents.
 
“Collateral Account” has the meaning provided in Section 6.24.
 
CREDIT AGREEMENT – Page 5
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Collateral Documents” means a collective reference to the Mortgage Instruments,
the Security Agreement, the Assignments of Leases, the Ownership Pledge
Agreement and any UCC financing statements securing payment hereunder, or any
other documents securing the Obligations under this Credit Agreement or any
other Credit Document.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B; provided, that each such Compliance Certificate shall, in any case,
include (without limitation): (a) an updated version of Schedules 5.11, 5.12,
5.13 and 5.18, along with a summary of changes made to such schedules since the
previous delivery thereof; provided, further, that upon the delivery of such
updated schedules, then Schedule 5.11, Schedule 5.12, Schedule 5.13 and
Schedule 5.18 shall each be deemed to have been amended and restated to read in
accordance with the applicable updated schedule and the representations and
warranties with respect thereto shall apply to such amended and restated
schedules and (b) supporting documents and materials reasonably required by the
Administrative Agent for the evidencing of the calculations and certifications
made in connection therewith.
 
“CON” has the meaning provided in Section 6.20.
 
“Condemnation” has the meaning provided in Section 6.23.
 
“Confidential Information” has the meaning provided in Section 10.08.
 
“Consolidated Adjusted EBITDA” means, for any period, for the Consolidated
Parties on a consolidated basis, the sum of (a) Consolidated EBITDA as of such
date plus (b) an amount based on the Special Charges Adjustment (without
duplication to the extent included in the determination of Consolidated Interest
Expense and added back to net income in the calculation of Consolidated EBITDA).
 
“Consolidated EBITDA” means, for any period, for the Consolidated Parties on a
consolidated basis, the sum of (a) net income of the Consolidated Parties, in
each case, excluding any non-recurring or extraordinary gains and losses, plus
(b) an amount which, in the determination of net income for such period pursuant
to clause (a) above, has been deducted for or in connection with (i)
Consolidated Interest Expense (plus, amortization of deferred financing costs,
to the extent included in the determination of Consolidated Interest Expense per
GAAP), (ii) income taxes, and (iii) depreciation and amortization, plus (c) to
the extent decreasing net income of the Consolidated Parties for such period,
all expenses directly attributable to FIN 46 consolidation requirements, minus
(d) to the extent increasing net income of the Consolidated Parties for such
period, all revenue directly attributable to FIN 46 consolidation requirements,
plus (e) to the extent decreasing net income of the Consolidated Parties for
such period, all expenses directly related to owned and operated assets, minus
(f) to the extent increasing net income of the Consolidated Parties for such
period, all revenues directly related to owned and operated assets, all
determined in accordance with GAAP.
 
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA to (b) Consolidated
Fixed Charges for the most recently completed four (4) fiscal quarters.
 
CREDIT AGREEMENT – Page 6
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Consolidated Fixed Charges” means, for any period, for the Consolidated Parties
on a consolidated basis, the sum of (a) Consolidated Interest Expense
(excluding, for purposes hereof and without duplication, Special Charges to the
extent included in the calculation of Consolidated Interest Expense) for such
period, plus (b) current scheduled principal payments of Consolidated Funded
Debt for such period (including, for purposes hereof, current scheduled
reductions in commitments, but excluding any payment of principal under the
Credit Documents and any “balloon” payment or final payment at maturity that is
significantly larger than the scheduled payments that preceded it) for a period
beginning the day after the date of determination and lasting for the same
length of time as the applicable period referenced at the beginning of this
definition, plus (c) dividends and distributions on preferred stock, if any, for
such period, in each case, as determined in accordance with GAAP.
 
“Consolidated Funded Debt” means, as of any date of determination, the sum of
(a) all Funded Debt of the Consolidated Parties determined on a consolidated
basis minus (b) to the extent included in the calculation of Funded Debt of the
Consolidated Parties, the aggregate amount of Funded Debt directly attributable
to FIN 46 consolidation requirements, all determined in accordance with GAAP.
 
“Consolidated Interest Expense” means, for any period, for the Consolidated
Parties on a consolidated basis, all interest expense and letter of credit fee
expense, as determined in accordance with GAAP during such period; provided,
that interest expenses shall, in any event, (a) include the interest component
under Capital Leases and the implied interest component under Securitization
Transactions and (b) exclude the amortization of any deferred financing fees.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Debt to (b) Consolidated Adjusted EBITDA for the most
recently completed four (4) fiscal quarters; provided, that, for purposes of
calculating the “Consolidated Leverage Ratio,” the Consolidated EBITDA component
of Consolidated Adjusted EBITDA shall be adjusted to give pro forma effect to
assets of the Consolidated Parties acquired during the prior four (4) fiscal
quarters as if the assets were acquired on the first day of the period of the
most recently completed four (4) fiscal quarters ending as of the most recent
fiscal quarter and adding such amount to the base Consolidated EBITDA
calculation for such Consolidated Parties (and thereby to the Consolidated
Adjusted EBITDA calculations).
 
“Consolidated Parties” means the Parent and its Consolidated Subsidiaries, as
determined in accordance with GAAP.
 
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Parent in its
consolidated financial statements if such statements were prepared as of such
date.
 
“Consolidated Tangible Net Worth” means, for the Consolidated Parties as of any
date of determination, (a) stockholders’ equity on a consolidated basis
determined in accordance with GAAP, but with no upward adjustments due to any
revaluation of assets, less (b) all Intangible Assets, plus (c) all accumulated
depreciation, all determined in accordance with GAAP; provided, that the
Consolidated Parties will be permitted to exclude (i.e., add back to
stockholder’s equity) up to $25,000,000 in potential future impairment charges
incurred during the term of this Credit Agreement (such exclusions to be clearly
reflected, however, in the calculations of Consolidated Tangible Net Worth
delivered to the Administrative Agent by the Borrower from time to time pursuant
to the terms of this Credit Agreement).
 
CREDIT AGREEMENT – Page 7
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Contract Rate” has the meaning provided in Section 2.03.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative
thereto.  Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, power to vote twenty-five percent (25%) or more of the
securities having ordinary voting power for the election of directors, managing
general partners or the equivalent.
 
“COSO” means the Committee of Sponsoring Organizations of the Treadway
Commission.
 
“Credit Agreement” has the meaning given to such term in the introductory
paragraph hereof.
 
“Credit Documents” means this Credit Agreement, the Collateral Documents, the
Notes, the Guaranty, the Hazardous Materials Indemnity Agreement and the
Compliance Certificates.
 
“Credit Party” means, as of any date, the Borrower or Guarantor; and “Credit
Parties” means a collective reference to each of them.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event, act or condition that, with notice, the passage of
time, or both, would constitute an Event of Default.
 
“Default Rate” means an interest rate equal to the Contract Rate plus five
percent (5%) per annum, in each case to the fullest extent permitted by
applicable Law.
 
“Defaulting Lender” means any Lender that (a) has failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, and has not cured such failure prior to the date of
determination, or (b) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.
 
CREDIT AGREEMENT – Page 8
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” or “$” means the lawful currency of the United States.
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent (such approval not to be unreasonably withheld),
and (ii) unless an Event of Default has occurred and is continuing, the Borrower
Representative (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Parent or any of the Parent’s Affiliates or Subsidiaries.
 
“Eligible Ground Lease” means, at any time, a ground lease (a) under which the
Borrower is the lessee or holds equivalent rights and is the fee owner of the
improvements located thereon, (b) that has a remaining term of not less than
thirty (30) years, (b) under which any required rental payment, principal or
interest payment or other payment due under such lease from the Borrower to the
ground lessor is not more than sixty (60) days past due and any required rental
payment, principal or interest payment or other payment due to the Borrower
under any sublease of the applicable real property lessor is not more than
sixty (60) days past due, (c) where no party to such lease is subject to a
then-continuing Bankruptcy Event, (d) such ground lease (or a related document
executed by the applicable ground lessor) contains customary provisions
protective of any lender to the lessee and (e) where the Borrower’s interest in
the underlying Real Property Asset or the lease is not subject to (i) any Lien
other than Permitted Liens and other encumbrances acceptable to the
Administrative Agent and the Required Lenders, in their discretion, or (ii) any
Negative Pledge.
 
“Eligible Tenant” means a Tenant or Subtenant which (a) is not in arrears on any
required rental payment, principal or interest payment, payments of real
property taxes or payments of premiums on insurance policies with respect to its
lease or sublease beyond the later of (i) the applicable grace period with
respect thereto, if any, and (ii) forty five (45) days; (b) is not subject to a
then-continuing Bankruptcy Event; and (c) is reasonably acceptable in all
material respects to the Administrative Agent and the Required Lenders (it being
understood that for purposes of this clause (c), each Tenant and Subtenant set
forth on Schedule 5.12 hereto on the Closing Date is deemed acceptable).
 
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Equity Transaction” means, with respect to any member of the Consolidated
Parties, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a Consolidated Party, (b) in connection with a conversion of
debt securities to equity, (c) in connection with the exercise by a present or
former employee, officer or director under a stock incentive plan, stock option
plan or other equity-based compensation plan or arrangement, or (d) in
connection with any Acquisition permitted hereunder.
 
CREDIT AGREEMENT – Page 9
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or (c)
of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Parent or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition that could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Parent or
any ERISA Affiliate.
 
“Eurodollar Base Rate” means:
 
(a)  For any Interest Period, the rate determined by the Administrative Agent to
be the offered rate for deposits of Dollars for the applicable Interest Period
that appears on Reuters Screen LIBOR01 Page as of 11:00 a.m. (London, England
time) on the second full Business Day next preceding the first day of each
Interest Period.  In the event that such rate does not appear on the Reuters
Screen LIBOR01 page at such time, the “Eurodollar Base Rate” shall be determined
by reference to such other comparable publicly available service for displaying
the offered rate for deposit in Dollars in the London interbank market as may be
selected by the Administrative Agent and, in the absence of availability, such
other method to determine such offered rate as may be selected by the
Administrative Agent in its sole discretion.
 
(b)  Notwithstanding the foregoing, for purposes of this Agreement, the
Eurodollar Base Rate shall in no event be less than 1.0% per annum at any time.
 
“Eurodollar Rate” means for any Interest Period, a rate per annum determined by
the Administrative Agent pursuant to the following formula:
 
Eurodollar Rate  =
  Eurodollar Base Rate
 
 
1.00 - Eurodollar Reserve Percentage

 
CREDIT AGREEMENT – Page 10
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.
 
“Event of Acceleration” means any of the events or conditions set forth in
Sections 8.01(f), (g) or (j) with respect to the Parent or the Borrower.
 
“Event of Default” has the meaning provided in Section 8.01.
 
“Extension of Credit” means the portion of the Loan advanced by, held by or
acquired by any Lender pursuant to the terms hereof.
 
“Facility Leases” means, collectively, the Facility Master Lease and Facility
Subleases.
 
“Facility Master Lease” means (a) the Third Amended and Restated Master Lease,
dated as of July 31, 2007, between Borrower, as lessor, and HQM Holdings, LLC,
as lessee, said lessee’s interest having been assigned to LP O Holdings, LLC by
Assignment and Assumption of Third Amended and Restated Master Lease and
Sublease and Consent of Lessor, made and given as of November 1, 2007, and as
amended by First Amendment to Third Amended and Restated Master Lease and
Sublease, dated as of November 1, 2007 and Second Amendment to Third Amended and
Restated Master Lease and Sublease, dated as of January 1, 2009 and (b) any
other master lease covering all of the Real Property Assets owned or ground
leased by Borrower as lessor, to an Eligible Tenant, which, in the reasonable
judgment of the Administrative Agent, is a triple net lease such that such
Eligible Tenant is required to pay all taxes, utilities, insurance, maintenance,
casualty insurance payments and other expenses with respect to the subject Real
Property Asset (whether in the form of reimbursements or additional rent) in
addition to the base rental payments required thereunder such that net operating
income for such Real Property Asset (before non-cash items) equals the base rent
paid thereunder; provided, that each such master lease shall be in form and
substance reasonably satisfactory to the Administrative Agent; as the foregoing
may be amended and extended from time to time after the Closing Date in
accordance with and subject to the terms of this Agreement and the Master Lease
SNDA.
 
“Facility Subleases” means the subleases listed in Part IV of Schedule 5.12,
together with such other subleases of the Real Property Assets as may be entered
into from time to time by an Eligible Tenant and in form and substance
reasonably satisfactory to the Administrative Agent, as amended and extended
from time to time after the Closing Date in accordance with and subject to the
terms of this Agreement and the Sublease SNDA.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the immediately preceding Business Day as so published on the immediately
succeeding Business Day, and (b) if no such rate is so published on such
immediately succeeding Business Day, the Federal Funds Rate for such day shall
be the average rate (rounded upward, if necessary, to the next 1/100th of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.
 
CREDIT AGREEMENT – Page 11
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Financial Covenant Event of Default” has the meaning provided in Section 6.24.
 
“Flood Hazard Property” has the meaning provided in the definition of “Real
Property Asset Deliverables” contain in this Section 1.01.
 
“Foreign Lender” has the meaning provided in Section 10.15(a)(i).
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.
 
“Funded Debt” means, as to any Person (or consolidated group of Persons) at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:
 
          (a)   all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;
 
          (b)   all purchase money indebtedness (including indebtedness and
obligations in respect of conditional sales and title retention arrangements,
except for customary conditional sales and title retention arrangements with
suppliers that are entered into in the ordinary course of business) and all
indebtedness and obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable incurred in the ordinary
course of business and payable on customary trade terms);
 
          (c)   all direct obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;
 
          (d)   the Attributable Principal Amount of Capital Leases and
Synthetic Leases;
 
          (e)   the Attributable Principal Amount of Securitization
Transactions;
 
          (f)   all preferred stock and comparable equity interests providing
for mandatory redemption, sinking fund or other like payments;
 
CREDIT AGREEMENT – Page 12
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
          (g)   Support Obligations in respect of Funded Debt of another Person
(other than Persons in such group, if applicable); and
 
          (h)   Funded Debt of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person (or, if applicable, any Person in such consolidated
group) for payment thereof.
 
For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a), (ii) based upon the purchase money indebtedness and the
deferred purchase obligations under clause (b), (iii) based on the maximum
amount available to be drawn in the case of letter of credit obligations and the
other obligations under clause (c), and (iv) based on the amount of Funded Debt
that is the subject of the Support Obligations in the case of Support
Obligations under clause (g).  For purposes of clarification, “Funded Debt” of
Persons constituting a consolidated group shall not include inter-company
indebtedness of such Persons, general accounts payable of such Persons which
arise in the ordinary course of business, accrued expenses of such Persons
incurred in the ordinary course of business or minority interests in joint
ventures or limited partnerships (except to the extent set forth in clause (h)
above).
 
“Funds From Operations” means, with respect to any period, the Parent’s net
income (or loss), plus depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures as hereafter
provided.  Notwithstanding contrary treatment under GAAP, for purposes hereof,
(a) “Funds From Operations” shall include, and be adjusted to take into account,
the Borrower’s interests in unconsolidated partnerships and joint ventures, on
the same basis as consolidated partnerships and subsidiaries, as provided in the
“white paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, a copy of which has been provided to the Administrative Agent
and the Lenders and (b) net income (or loss) shall not include gains (or, if
applicable, losses) resulting from or in connection with (i) restructuring of
indebtedness, (ii) sales of property, (iii) sales or redemptions of preferred
stock, (iv) revenue or expenses related to owned and operated assets, (v)
revenue or expense related to FIN 46 consolidation requirements or (vi) any
other Special Charges.
 
“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time applied on a consistent basis, subject to the provisions of
Section 1.03.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Ground Lease Estoppel Period” has the meaning provided in Section 6.24.
 
 “Ground Lease Estoppels” has the meaning provided in Section 6.24.
 
CREDIT AGREEMENT – Page 13
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Ground Leased Facilities” means, collectively, the Real Property Assets
commonly known as Riverview Health Care Center and  Prestonsburg Health Care
Center, both located in Prestonsburg, Floyd County, Kentucky.
 
“Guarantor” means the Parent.
 
“Guaranty” means the guaranty in the form of Exhibit D dated as of the date
hereof executed by the Parent.
 
“Hazardous Materials Indemnity Agreement” means the Hazardous Materials
Indemnity Agreement dated as of the date hereof in favor of Administrative Agent
executed by the Borrower and Guarantor with respect to the Real Property Assets.
 
“Hazardous Substance” means any toxic or hazardous substance, including
petroleum and its derivatives regulated under the Environmental Laws.
 
“Healthcare Facilities” means any skilled nursing facilities, mentally retarded
and developmentally disabled facilities, rehab hospitals, long term acute care
facilities, intermediate care facilities for the mentally disabled, medical
office buildings, domestic assisted living facilities, independent living
facilities or Alzheimer’s care facilities and any ancillary businesses that are
incidental to the foregoing.
 
“Healthcare Laws” has the meaning provided in Section 5.19(a).
 
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
and the related regulations set forth at 45 CFR Parts 160 and 164.
 
“HMO” means any health maintenance organization, managed care organization, any
Person doing business as a health maintenance organization or managed care
organization, or any Person required to qualify or be licensed as a health
maintenance organization or managed care organization under applicable federal
or state law (including, without limitation, HMO Regulations).
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
          (a)   all Funded Debt;
 
          (b)   all contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;
 
          (c)   net obligations under any Swap Contract;
 
          (d)   Support Obligations in respect of Indebtedness of another
Person; and
 
CREDIT AGREEMENT – Page 14
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
          (e)   Indebtedness of any partnership or joint venture or other
similar entity in which such Person is a general partner or joint venturer, and,
as such, has personal liability for such obligations, but only to the extent
there is recourse to such Person for payment thereof.
 
          For purposes hereof, the amount of Indebtedness shall be determined
based on Swap Termination Value in the case of net obligations under Swap
Contracts under clause (c) and based on the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (d).
 
“Indemnified Liabilities” has the meaning provided in Section 10.05.
 
“Indemnitees” has the meaning provided in Section 10.05.
 
“Intangible Assets” means all assets consisting of goodwill, patents, trade
names, trademarks, copyrights, franchises, experimental expense, organization
expense, unamortized debt discount and expense, deferred assets (other than
prepaid insurance and prepaid taxes), the excess of cost of shares acquired over
book value of related assets and such other assets as are properly classified as
“intangible assets” in accordance with GAAP.
 
“Interest Only Period” means the period commencing on January 1, 2010 and ending
on December 31, 2011.
 
“Interest Period” means each period commencing on the first day of a calendar
month and ending on the date three months thereafter, provided that:
 
          (a)   any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the immediately succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;
 
          (b)   any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
          (c)   no Interest Period shall extend beyond the Maturity Date.
 
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986 as amended.
 
CREDIT AGREEMENT – Page 15
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business
unit.  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
 
“IRS” means the United States Internal Revenue Service.
 
“Joint Commission” has the meaning provided in Section 5.19(b).
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto and each Person who joins as a Lender pursuant to the terms hereof,
together with their respective successors and assigns.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Licensed Beds” means, collectively, each skilled nursing bed authorized under
the Licenses.
 
“Licenses” has the meaning provided in Section 5.19(b)(i).
 
“Lien” means any mortgage, deed of trust, deed to secured debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).
 
“Loan” shall have the meaning provided in Section 2.01.
 
“Loan Percentage” means, at any time for each Lender, a fraction (expressed as a
percentage carried to the ninth decimal place), the numerator of which is the
principal amount of the Extension of Credit made and held by such Lender and the
denominator of which is the principal amount of the entire Loan.  The initial
Loan Percentages are set forth on Schedule 2.01.
 
“Master Lease SNDA” shall have the meaning assigned to such term in the
definition of “Real Property Asset Deliverables” contained in this Section 1.01.
 
CREDIT AGREEMENT – Page 16
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of (i) the Parent and its Consolidated Subsidiaries taken as a whole or (ii) the
Borrower, (b) the ability of the Parent or the Borrower to perform any material
obligation under the Credit Documents, or (c) the rights and remedies of the
Administrative Agent and the Lenders under the Credit Documents.
 
“Material Contract” means, collectively, any Facility Lease, any property
management agreement, any cash management agreement, or any similar agreement
with respect to any Real Property Asset.
 
“Maturity Date” means, as applicable, the earlier of (a) December 31, 2014, or
(b) any earlier date on which the entire Loan is required to be paid in full, by
acceleration or otherwise, under this Agreement or any of the other Credit
Documents.
 
“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.
 
“Medical Services” means medical and health care services provided to a Person,
including, but not limited to, medical and health care services provided to a
Person which are covered by a policy of insurance, and includes physician
services, nurse and therapist services, dental services, hospital services,
skilled nursing facility services, comprehensive outpatient rehabilitation
services, home health care services, residential and out-patient behavioral
healthcare services, and medicine or health care equipment provided to a Person
for a necessary or specifically requested valid and proper medical or health
purpose.
 
“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.
 
“Moody’s” means Moody’s Investors Service, Inc.  and any successor thereto.
 
“Mortgage Instrument” means, for any Real Property Asset, a first lien priority
mortgage, deed of trust or deed to secure debt in favor of the Administrative
Agent (for the benefit of the Lenders) with respect to such Real Property Asset,
which will include an Assignment of Leases.  Each Mortgage Instrument shall be
in form and substance satisfactory to the Administrative Agent and suitable for
recording in the applicable jurisdiction.
 
“Mortgage Policies” shall have the meaning assigned to such term in the
definition of “Real Property Asset Deliverables” contained in this Section 1.01.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
 
CREDIT AGREEMENT – Page 17
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Negative Pledge” means any agreement (other than this Credit Agreement or any
other Credit Document) that in whole or in part prohibits the creation of any
Lien on any assets of a Person; provided, however, that an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a “Negative Pledge” for purposes of this Credit Agreement.
 
“Net Revenues” shall mean, with respect to any Real Property Asset for the most
recently ended four (4) fiscal quarter period, the sum of (a) rental payments
received in cash by the Borrower (whether in the nature of base rent, minimum
rent, percentage rent, additional rent or otherwise, but exclusive of security
deposits, earnest money deposits, advance rentals, reserves for capital
expenditures, charges, expenses or items required to be paid or reimbursed by
the tenant thereunder and proceeds from a sale or other disposition) pursuant to
the Facility Leases applicable to such Real Property Asset, minus (b) expenses
of the Borrower allocated to such Real Property Asset.
 
“Note” or “Notes” shall mean the note or notes in the form of Exhibit A attached
hereto given to the Lenders to evidence the Loan, as amended, restated,
modified, supplemented, extended, renewed or replaced.
 
“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to the Loan, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding and (b) all obligations under any
Swap Contract of any Credit Party to which a Lender or any Affiliate of a Lender
is a party.
 
“Occupancy Rate” means, with respect to any Real Property Asset, the percentage
of  (a) total patient days relating to such Real Property Asset for any
reporting period divided by (b) the product of (i) total number
of  in-service beds  (as determined as of the Closing Date) at such Real
Property Asset and (ii) the total days in such reporting period.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” has the meaning provided in Section 3.01.
 
CREDIT AGREEMENT – Page 18
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Outstanding Amount” means, as of any date, the aggregate outstanding principal
amount of the Loan after giving effect to any prepayments thereof occurring on
or prior to such date.
 
“Ownership Pledge Agreement” means the Ownership Pledge Agreement dated as of
the date hereof, executed by the Parent for the benefit of Lender, and
pertaining to the Capital Stock of the Borrower owned by the Parent.
 
“Parent” means Omega Healthcare Investors, Inc., a Maryland corporation.
 
“Participant” has the meaning provided in Section 10.07(d).
 
“Patriot Act” means the USA Patriot Act, Pub. L. No. 107-56 et seq.
 
“Payment Date” has the meaning provided in Section 2.02(a)(ii), and is the date
that a regularly scheduled payment of interest during the Interest Only Period,
and principal and interest after the expiration of the Interest Only Period, is
due.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
 
“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA), in each case, which
are not yet due and payable; (b) Liens evidencing the claims of materialmen,
mechanics, carders, warehousemen or landlords for labor, materials, supplies or
rentals, in each case, incurred in the ordinary course of business and which are
not at the time required to be paid or discharged; provided, that with respect
to any Real Property Asset, no exception is taken therefor in the related
Mortgage Policy or such Mortgage Policy otherwise affirmatively insures over
such Liens in form and substance satisfactory to the Administrative Agent; (c)
Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workmen’s compensation, unemployment insurance or similar applicable Laws; (d)
zoning restrictions, easements, rights-of-way, covenants, reservations and other
rights, restrictions or encumbrances of record on the use of Real Property
Assets, which do not materially detract from the value of such property or
materially impair the use thereof for the business of such Person; (e) Liens in
existence as of the Closing Date as set forth on Schedule 7.01 and, with respect
to the Real Property Assets, as set forth on the Mortgage Policies (or updates
thereto) delivered in connection herewith; (f) Liens, if any, in favor of the
Administrative Agent for the benefit of the Lenders; and (g) Liens arising
pursuant to leases or subleases of immaterial portions of any Real Property
Asset owned by Borrower granted to others not interfering in any material
respect with such Real Property Asset or the business of the Borrower.
 
CREDIT AGREEMENT – Page 19
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.
 
“Platform” has the meaning provided in Section 6.02.
 
“Prepayment Premium” means an amount equal to (a) if the Loan is prepaid on or
prior to December 31, 2010, three percent (3%) of the Outstanding Amount as of
the date of such prepayment, (b) if the Loan is prepaid on or prior to December
31, 2011, two percent (2%) of the Outstanding Amount as of the date of such
prepayment, (c) if the Loan is prepaid on or prior to December 31, 2012, one
percent (1%) of the Outstanding Amount as of the date of such prepayment and (d)
if the Loan is prepaid after December 31, 2012, zero (0).
 
“Prohibited Person” shall mean any Person (a) listed in the annex to, or who is
otherwise subject to the provisions of, Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”); (b) that is owned or controlled by, or acting
for or on behalf of, any person or entity that is listed in the annex to, or is
otherwise subject to the provisions, of the Executive Order; (c) with whom a
Person is prohibited from dealing or otherwise engaging in any transaction by
any terrorism or money laundering Law, including the Executive Order; (d) who
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Executive Order; (e) that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or at any
replacement website or other replacement official publication of such list; or
who is an Affiliate of a Person listed in clauses (a) - (e) above.
 
“Proposal” means the Proposal from GECC to the Parent, dated November 10, 2009,
and accepted by the Parent on November 10, 2009.
 
“Public Lender” has the meaning provided in Section 6.02.
 
“Qualified REIT Subsidiary” shall have the meaning given to such term in the
Internal Revenue Code.
 
“Real Property Asset” means, a parcel of real property, together with all
improvements (if any) thereon, owned in fee simple or leased pursuant to an
Eligible Ground Lease by any Person; “Real Property Assets” means a collective
reference to each Real Property Asset.
 
“Real Property Asset Deliverables” means, with respect to each Real Property
Asset, a collective reference to each of the following (with each such item to
be in form and substance acceptable to the Administrative Agent):
 
CREDIT AGREEMENT – Page 20
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
      (a)   a fully executed and notarized Mortgage Instrument and Assignment of
Leases with respect to such Real Property Asset and a related legal opinion from
special local counsel to the Borrower opining as to the propriety of the form of
such documents for recording in the applicable jurisdiction and such other
matters as may be required by the Administrative Agent;
 
      (b)   a fully executed copy of the Facility Master Lease with respect to
such Real Property Asset, together with an estoppel certificate from the
applicable Tenant and a subordination, non-disturbance and attornment agreement
with respect to such Facility Master Lease (the “Master Lease SNDA”);
 
      (c)   a fully executed copy of the Facility Sublease with respect to such
Real Property Asset, together with an estoppel certificate from the applicable
Subtenant and a subordination, non-disturbance and attornment agreement with
respect to such Facility Sublease (the “Sublease SNDA”);
 
      (d)   in the case of a Real Property Asset which constitutes a leasehold
interest, evidence that (i) the applicable lease, a memorandum of lease with
respect thereto, or other evidence of such lease in form and substance
reasonably satisfactory to the Administrative Agent, has been properly recorded
in all places to the extent necessary or desirable, in the reasonable judgment
of the Administrative Agent, so as to enable the Mortgage Instrument encumbering
such leasehold interest to effectively create a valid and enforceable first
priority lien (subject to Permitted Liens and required landlord consents) on
such leasehold interest in favor of the Administrative Agent (or such other
Person as may be required or desired under local law) for the benefit of Lenders
and (ii) such lease qualifies as an Eligible Ground Lease hereunder, together
with such estoppels, waivers, consents and/or agreements from the lessor under
such Eligible Ground Lease as are required by the terms thereof or otherwise
reasonably requested by the Administrative Agent;
 
      (e)   maps or plats of an as-built survey of the site constituting the
Real Property Asset sufficient in all cases to delete the standard survey
exception from the applicable Mortgage Policy;
 
      (f)   a FIRREA-compliant MAI appraisal, commissioned, reviewed and
approved by the Administrative Agent (or otherwise acceptable to the
Administrative Agent, in its discretion) with respect to such Real Property
Asset;
 
      (g)   evidence as to the compliance of such Real Property Asset and the
improvements related thereto with applicable zoning and use requirements;
 
      (h)   an ALTA mortgagee title insurance policy (or its equivalent in
non-ALTA jurisdictions) with respect to the applicable Real Property Asset
(each, a “Mortgage Policy” and, collectively, the “Mortgage Policies”), assuring
the Lender that the Mortgage Instrument creates a valid and enforceable first
priority mortgage lien on the applicable Real Property Asset, free and clear of
all defects and encumbrances except Permitted Liens, which Mortgage Policy shall
(i) be in an amount acceptable to the Administrative Agent, (ii) be from an
insurance company reasonably acceptable to the Administrative Agent, (iii)
include such available endorsements and reinsurance as the Administrative Agent
may reasonably require and (iv) otherwise satisfy the reasonable title insurance
requirements of the Administrative Agent;
 
CREDIT AGREEMENT – Page 21
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
      (i)   evidence as to whether the applicable Real Property Asset is in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards (a “Flood Hazard Property”) and if such Real Property
Asset is a Flood Hazard Property, Borrower shall deliver to Administrative Agent
(i) the Borrower’s written acknowledgment (A) as to the fact that such Real
Property Asset is a Flood Hazard Property and (B) as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (ii) copies of insurance policies or
certificates of insurance evidencing flood insurance satisfactory to the
Administrative Agent and naming the Administrative Agent as sole loss payee on
behalf of the Lenders under a standard mortgagee endorsement;
 
      (j)   copies of any material subleases (other than the Facility Subleases)
which would be required to be disclosed on Part IV of Schedule 5.12 hereof with
respect to such Real Property Asset;
 
      (k)       evidence that the Tenant under the Facility Master Lease and
each Subtenant under the applicable Facility Sublease is an Eligible Tenant;
 
      (l)   a Phase I environmental assessment from an environmental consultant
acceptable to the Administrative Agent, dated as of a date acceptable to the
Administrative Agent and indicating that, as of such date, no Hazardous
Substances or other conditions on, under or with respect to the applicable Real
Property Asset constitute a violation of any Environmental Laws and that, in any
case, no commercially unreasonable amount of any Hazardous Substances are
located on or under such Real Property Asset; and
 
      (m)     evidence of insurance coverage with respect to such Real Property
Asset meeting the requirements set forth herein and establishing the
Administrative Agent as loss payee, as required pursuant to the terms hereof.
 
“Register” has the meaning provided in Section 10.07(c).
 
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
 
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
CREDIT AGREEMENT – Page 22
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Internal Revenue Code.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
 
“Required Lenders” means, as of any date of determination, two or more Lenders
(except to the extent only one Lender exists as of such date) having at least
66-2/3% of the Obligations; provided that the portion of the Obligations held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
operating officer and chief financial officer of any Credit Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.
 
“Restoration Threshold” means $500,000.00.
 
“Revolving Credit Agreement” means the Credit Agreement dated as of June 30,
2009 by and among, inter alia, certain Subsidiaries of the Parent, Bank of
America N.A., as Administrative Agent and the lenders party thereto from time to
time, as the same may be amended from time to time.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.  and any successor thereto.
 
“Sale and Leaseback Transaction” means, with respect to the Parent or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby the
Parent or such Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
 
CREDIT AGREEMENT – Page 23
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Parties pursuant to which such member of the Consolidated Parties
may sell, convey or otherwise transfer, or grant a security interest in,
accounts, payments, receivables, rights to future lease payments or residuals or
similar rights to payment (the “Securitization Receivables”) to a special
purpose subsidiary or affiliate (a “Securitization Subsidiary”) or any other
Person.
 
“Security Agreement” means the security agreement dated as of the date hereof in
the form of Exhibit E, as amended, supplemented, restated or otherwise modified
from time to time.
 
“Senior Notes” means collectively, the Senior Notes (2014) and the Senior Notes
(2016).
 
“Senior Notes (2014)” means any one of the 7.0% Senior Notes due 2014 issued by
the Parent in favor of the Senior Noteholders pursuant to the Senior Note
Indenture (2014), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.
 
“Senior Notes (2016)” means any one of the 7.0% Senior Notes due 2016 issued by
the Parent in favor of the Senior Noteholders pursuant to the Senior Note
Indenture (2016), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.
 
“Senior Note Indentures” means collectively, the Senior Note Indenture (2014)
and the Senior Note Indenture (2016).
 
“Senior Note Indenture (2014)” means the Indenture, dated as of March 22, 2004
by and among the Parent and the Senior Noteholders, as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time.
 
“Senior Note Indenture (2016)” means the Indenture, dated as of December 30,
2005 by and among the Parent and the Senior Noteholders, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.
 
“Senior Noteholder” means any one of the holders from time to time of the Senior
Notes.
 
“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
 
CREDIT AGREEMENT – Page 24
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Special Charges” means, for any period, for the Consolidated Parties on a
consolidated basis, all charges, costs or expenses of the Consolidated Parties
related to any of the following:
 
          (a)   cash litigation charges incurred by the Consolidated Parties;
provided that such amount shall not exceed an aggregate amount of $5,000,000
during the term of this Credit Agreement and the Revolving Credit Agreement and
any such amounts in excess of $5,000,000 shall not be included in the
determination of the Special Charges Adjustment for any period;
 
          (b)   non-cash charges associated solely with respect to the
write-down of the value of accounts due to straight-line rent;
 
          (c)   other than as set forth in clause (b) immediately above,
additional non-cash charges associated with the write-down of the value of
accounts and/or notes  receivable of the Consolidated Parties; provided that
such amount shall not exceed an aggregate amount of $10,000,000 during the term
of this Credit Agreement and the Revolving Credit Agreement and any such amounts
in excess of $10,000,000 shall not be included in the determination of the
Special Charges Adjustment for any period;
 
          (d)         Non-cash charges related to preferred stock redemptions
and non-cash compensation expenses relating to restricted stock awards, stock
options or similar equity based compensation awards;
 
          (e)   non-cash charges incurred by the Consolidated Parties in
association with the write-down of the value of any real properties;
 
          (f)       to the extent applicable, the satisfaction of outstanding
unamortized loan fees with respect to the 2006 Credit Facility (as defined in
the Revolving Credit Agreement); and
 
          (g)   any other non-cash charges associated with the sale or
settlement by any Consolidated Party of any Swap Contract.
 
“Special Charges Adjustment” means, for any period, the amount which has been
deducted for or in connection with any Special Charges (without duplication
among such items or items taken into account for previous period) in the
determination of net income for the applicable period for which a given
Consolidated EBITDA calculation has been performed.
 
“State Regulator” means the applicable state department of health or other
applicable state regulatory agency with jurisdiction over the Borrower, the
Tenant, the Subtenants or the Real Property Assets with respect to the
Healthcare Laws affecting the maintenance, use or operation of the Real Property
Assets or the provision of services to the occupants of the Real Property
Assets.
 
CREDIT AGREEMENT – Page 25
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Sublease SNDA” shall have the meaning assigned to such term in the definition
of “Real Property Asset Deliverables” contained in this Section 1.01.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Parent.
 
“Subtenant” means any Person who is a sublessee with respect to any Facility
Sublease.
 
“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Support Obligations
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Support Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
CREDIT AGREEMENT – Page 26
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.
 
“Taxes” has the meaning provided in Section 3.01.
 
“Tenant” means any Person who is a lessee with respect to the Facility Master
Lease or any other lease held by the Borrower as lessor or as an assignee of the
lessor thereunder.
 
“Threshold Amount” means (a) for any provision relating to the Borrower, the
Parent or the Consolidated Parties as a whole, $10,000,000 and (b) for any
provision relating to the Borrower, individually, $500,000.
 
“Treasury Rate” means, as of any date of determination, (a) the yield reported,
as of 10:00 a.m.  (New York City time) on such date (or to the extent such date
is not a Business Day, the Business Day immediately preceding such date) on the
display designated as page “PX-1” of the Bloomberg Financial Markets Services
Screen (or such other display as may replace page “PX-1” of the Bloomberg
Financial Markets Services Screen) for actively traded U.S.  Treasury securities
having a ten (10) year maturity as of such date, or (b) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable, the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of such day in Federal
Reserve Statistical Release H.15(519) (or any comparable successor publication)
for actively traded U.S. Treasury securities having a constant maturity equal to
ten (10) years.
 
“Tricare” means the health care program of the United States Department of
Defense Military Health System.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.
 
CREDIT AGREEMENT – Page 27
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
“United States” or “U.S.” means the United States of America.
 
“Unrestricted Subsidiaries” means the “Unrestricted Subsidiaries” as such term
is defined from time to time in the Senior Note Indentures; provided, that to
the extent the Senior Note Indentures are, for any reason, both terminated, the
term “Unrestricted Subsidiaries” shall, for the remainder of the term of this
Agreement, have the meaning assigned to such term in the Senior Note Indentures
immediately prior to the termination thereof.
 
“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.
 
1.02        Interpretive Provisions.
 
With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:
 
          (a)   The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
 
          (b)           (i)          The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Credit Document shall
refer to such Credit Document as a whole and not to any particular provision
thereof.
 
(ii)          Unless otherwise provided or required by context, Article,
Section, Exhibit and Schedule references are to the Credit Document in which
such reference appears.
 
                          (iii)          The term “including” is by way of
example and not limitation.
 
(iv)         The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
          (c)   In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”
 
          (d)   Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Credit Document.
 
CREDIT AGREEMENT – Page 28
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
1.03     Accounting Terms.
 
          (a)   All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements
for the fiscal year ended December 31, 2008, except as otherwise specifically
prescribed herein.
 
          (b)   The Parent will provide a written summary of material changes in
GAAP or in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 6.02(a).  If at any
time any change in GAAP or in the consistent application thereof would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Parent or the Required Lenders shall object in writing
to determining compliance based on such change, then such computations shall
continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 6.01(a) or (b) as to which no such
objection has been made.
 
1.04     Rounding.
 
Any financial ratios required to be maintained by the Parent pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).
 
1.05    References to Agreements and Laws.
 
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
 
1.06    Times of Day.
 
Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
 
ARTICLE II
LOAN TERMS
 
2.01    The Loan.
 
Upon satisfaction of all the terms and conditions set forth in Section 4.01, the
Lenders agree to make a term loan (the “Loan”) in an amount of One Hundred
Million and No/100 Dollars ($100,000,000.00) to the Borrower, which shall be
funded in one advance and repaid in accordance with the terms of this Agreement
and the Notes.  The Borrower hereby agrees to accept the Loan on the Closing
Date, subject to and upon the terms and conditions set forth herein.
 
CREDIT AGREEMENT – Page 29
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
2.02        Terms of Payment.
 
The Loan shall be payable as follows:
 
            (a)   Interest and Principal.
 
(i)            The Borrower shall pay a payment of interest only on the Closing
Date for the period from the date hereof through the last day of the current
month computed at the Contract Rate.
 
(ii)           Commencing on February 1, 2010, and continuing on the first (1st)
day of each calendar month thereafter (each such date a “Payment Date”) during
the Interest Only Period, the Borrower shall pay interest only in arrears
computed at the Contract Rate on the outstanding principal balance of the Loan.
 
(iii)          Commencing on January 1, 2012, and continuing on each Payment
Date thereafter through and including the Payment Date immediately prior to the
Maturity Date, the Borrower shall pay installments of principal and interest in
the amounts set forth in the amortization schedule attached hereto as Schedule
2.02, which payment schedule is based on an assumed annual interest rate of 6.5%
and a thirty (30)-year amortization schedule.  Each of such payments shall be
applied (A) to the payment of interest computed at the Contract Rate and (B) the
balance applied toward reduction of the principal sum.
 
           (b)   Maturity.  On the Maturity Date, the Borrower shall pay to the
Lender all outstanding principal, accrued and unpaid interest, default interest,
late charges and any and all other amounts due under the Credit Documents.
 
2.03        Prepayments.
 
           (a)   Voluntary Prepayments.  The Loan may be repaid in whole, but
not in part, provided that (i) notice thereof must be received by 11:00 a.m. by
the Administrative Agent at least three (3) Business Days prior to the date of
prepayment, and (ii) any such prepayment shall be accompanied by all accrued and
unpaid interest on the Loan, the applicable Prepayment Premium and breakage
amounts, if any, under Section 3.05.  Each such notice of voluntary repayment
hereunder shall be irrevocable and shall specify the date the Loan is to be
prepaid.  The Administrative Agent will give prompt notice to the applicable
Lenders of any prepayment on the Loan and the Lender’s interest therein.
 
           (b)   Prepayment Due to Casualty or Condemnation.  In the event of a
prepayment resulting from Lender’s application of insurance or condemnation
proceeds pursuant to Section 6.22 or Section 6.23 hereof, respectively, no
Prepayment Premium shall be imposed.
 
CREDIT AGREEMENT – Page 30
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
          (c)   Character of Prepayment Premium.  The Prepayment Premium does
not constitute a penalty, but rather represents the reasonable estimate, agreed
to between the Borrower and the Lenders, of fair compensation for the loss that
may be sustained by the Lenders due to the payment of the Obligations prior to
the Maturity Date.
 
2.04        Interest.
 
          (a)   Subject to the provisions of subsection (b) below, the
outstanding principal balance of the Loan shall bear interest at a rate of
interest equal to five and five tenths percent (5.5%) per annum in excess of the
Eurodollar Rate (the “Contract Rate”).
 
          (b)   If any amount payable by the Borrower under any Credit Document
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law.  Furthermore,
upon the written request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Law.  Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
          (c)   In addition to the application of the Default Rate of interest
to past due amounts hereunder, if Borrower fails to pay any installment of
interest or principal within five (5) days after the date on which the same is
due, Borrower shall pay to Administrative Agent a late charge on such past due
amount, as liquidated damages and not as a penalty, equal to five percent (5%)
of such amount, but not in excess of the maximum amount of interest allowed by
applicable law.  The foregoing late charge is intended to compensate
Administrative Agent and Lenders for the expenses incident to handling any such
delinquent payment and for the losses incurred by Administrative Agent and
Lenders as a result of such delinquent payment.  Borrower agrees that,
considering all of the circumstances existing on the date this Agreement is
executed, the late charge represents a reasonable estimate of the costs and
losses Administrative Agent and Lenders will incur by reason of late
payment.  Borrower, Administrative Agent and Lenders further agree that proof of
actual losses would be costly, inconvenient, impracticable and extremely
difficult to fix.  Acceptance of the late charge shall not constitute a waiver
of the Default or Event of Default arising from the past due installment, and
shall not prevent Administrative Agent from exercising any other rights or
remedies available to Administrative Agent with respect to such Default or Event
of Default.
 
          (d)   Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
CREDIT AGREEMENT – Page 31
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
2.05        Fees and Expenses.
 
The Borrower agrees to pay to the Administrative Agent for the benefit of the
Lenders the fees and expenses provided in the Proposal.
 
2.06        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
 
All computations of interest shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).
 
2.07        Payments Generally.
 
          (a)   All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the Lenders, at the Administrative Agent’s Office in Dollars and in immediately
available funds not later than 2:00 p.m. on the date specified herein.  The
Administrative Agent will promptly distribute to each Lender its Loan Percentage
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue.
 
          (b)   Subject to the definition of “Interest Period,” if any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
          (c)   Unless the Borrower or any Lender has notified the
Administrative Agent, prior to the date any payment is required to be made by it
to the Administrative Agent hereunder, that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Persons entitled thereto.  If and
to the extent that such payment was not in fact made to the Administrative Agent
in immediately available funds, each Lender shall forthwith on demand repay to
the Administrative Agent the portion of such assumed payment that was made
available to such Lender in immediately available funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in immediately available funds at the Federal
Funds Rate from time to time in effect.  A notice of the Administrative Agent to
the Borrower with respect to any amount owing under this subsection (c) shall be
conclusive, absent manifest error.
 
          (d)   If at any time insufficient funds are received by or are
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of principal then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
 
CREDIT AGREEMENT – Page 32
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
2.08        Sharing of Payments.
 
If any Lender shall obtain on account of the Extensions of Credit made by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise, but excluding any payments made to a Lender in error
by the Administrative Agent (which such payments shall be returned by the Lender
to the Administrative Agent immediately upon such Lender’s obtaining knowledge
that such payment was made in error)) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders
such participations in the Extensions of Credit made by them, as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Extensions of Credit, pro rata with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon.  The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Credit Agreement with respect to the portion of
the Obligations purchased to the same extent as though the purchasing Lender
were the original owner of the Obligations purchased.
 
2.09        Evidence of Debt.
 
The Extensions of Credit made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Extension of Credits made by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  The Borrower shall execute and deliver to the
Administrative Agent a Note for each Lender requesting a Note, which Note shall
evidence such Lender’s Extension of Credit in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, amount and maturity of its Extension of Credit and payments with respect
thereto.
 
CREDIT AGREEMENT – Page 33
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
2.10        Appointment of Parent as Legal Representative for Credit Parties.
 
Each of the Credit Parties hereby appoints the Parent to act as its exclusive
legal representative for all purposes under this Credit Agreement and the other
Credit Documents (including, without limitation, with respect to all matters
related to the repayment of the Loan as described in Article II and Article III
hereof) (in such capacity, the “Borrower Representative”).  Each of the Credit
Parties acknowledges and agrees that (a) the Borrower Representative may execute
such documents on behalf of all the Credit Parties (whether as Borrower or
Guarantor) as the Borrower Representative deems appropriate in its reasonable
discretion and each Credit Party shall be bound by and obligated by all of the
terms of any such document executed by the Borrower Representative on its
behalf, (b) any notice or other communication delivered by the Administrative
Agent or any Lender hereunder to the Borrower Representative shall be deemed to
have been delivered to each of the Credit Parties and (c) the Administrative
Agent and each of the Lenders shall accept (and shall be permitted to rely on)
any document or agreement executed by the Borrower Representative on behalf of
the Credit Parties (or any of them).  The Borrower must act through the Borrower
Representative for all purposes under this Credit Agreement and the other Credit
Documents.  Notwithstanding anything contained herein to the contrary, to the
extent any provision in this Credit Agreement requires any Credit Party to
interact in any manner with the Administrative Agent or the Lenders, such Credit
Party shall do so through the Borrower Representative.
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01        Taxes.
 
          (a)   Any and all payments by any Credit Party to or for the account
of the Administrative Agent or any Lender under any Credit Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and all liabilities with respect thereto, excluding, in the
case of the Administrative Agent and each Lender, taxes imposed on or measured
by its overall net income, and franchise and excise taxes imposed on it (in lieu
of net income taxes), as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent’s or such Lender’s having executed, delivered or performed
its obligations or received a payment under, or enforced, this Credit Agreement
or any other Credit Document) (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”).  If any Credit Party
shall be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Credit Document to the Administrative Agent or any Lender, (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), each of the Administrative Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Credit Party shall make such deductions, (iii) such Credit Party
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (iv) within thirty (30) days
after the date of such payment, such Credit Party shall furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof.
 
CREDIT AGREEMENT – Page 34
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
          (b)   In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes or charges or similar levies which
arise from any payment made under any Credit Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Credit Document (hereinafter referred to as “Other Taxes”).  For the
avoidance of doubt, “Other Taxes” shall not include any taxes assessed on the
net or gross income of a taxpayer, regardless of whether such taxes are
designated excise or property taxes.
 
          (c)   If the Borrower shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Credit Document to
the Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.
 
          (d)   The Borrower agrees to indemnify the Administrative Agent and
each Lender for (i) the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) that are paid by the Administrative Agent and such Lender
and that are the responsibility of the Borrower, (ii) amounts payable under
Section 3.01(c) and (iii) any liability (including additions to tax, penalties,
interest and expenses) arising therefrom or with respect thereto, in each case
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  Payment under this
subsection (d) shall be made within thirty (30) days after the date the Lender
or the Administrative Agent makes a written demand therefor.
 
CREDIT AGREEMENT – Page 35
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
3.02         Illegality.
 
        If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund its Extension of Credit
using the Eurodollar Rate, or to determine or charge interest rates based upon
the Eurodollar Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to maintain its
Extension of Credit shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
such Lender’s Extension of Credit either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain its Extension of
Credit to such day, or immediately, if such Lender may not lawfully continue to
maintain its Extension of Credit.  Upon any such prepayment, the Borrower shall
also pay accrued interest on the amount so prepaid, but no Prepayment Premium
shall be payable in connection therewith.  Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.
 
3.03         Reserved.
 
3.04         Increased Cost and Reduced Return; Capital Adequacy; Reserves.
 
          (a)   If any Lender determines that as a result of the introduction of
or any change in or in the interpretation of any Law, or such Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining the Loan or a reduction in
the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes (as to
which Section 3.01 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or has its Lending Office, and (iii) reserve
requirements contemplated by Section 3.04(c)), then from time to time upon
demand of such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.
 
          (b)   If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.
 
CREDIT AGREEMENT – Page 36
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
          (c)   The Borrower shall pay to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of the Loan equal to the actual costs of such reserves allocated to the Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on the Loan, provided the Borrower shall have received at
least fifteen (15) days’ prior written notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice fifteen (15) days prior to the relevant Payment Date, such additional
interest shall be due and payable fifteen (15) days from receipt of such notice.
 
3.05         Funding Losses.
 
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
 
          (a)   any continuation, conversion, payment or prepayment of the Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);
 
          (b)   any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, the Loan other than on the date
notified by the Borrower; or
 
          (c)   any assignment of any portion of the Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.16;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Extension of
Credit made by it at the Eurodollar Base Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such was in fact so funded.
 
3.06        Matters Applicable to all Requests for Compensation.
 
          (a)   A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error.  In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.
 
CREDIT AGREEMENT – Page 37
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
(b)   Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Borrower may replace such Lender in accordance with Section 10.16.
 
3.07        Survival.
 
All of the Borrower’s obligations under this Article III shall survive the
repayment of all other Obligations hereunder.
 
ARTICLE IV
CONDITIONS PRECEDENT TO LOAN
 
The obligation of the Lenders to make the Loan hereunder is subject to
satisfaction of the following conditions precedent:
 
4.01        Conditions to Initial Extensions of Credit.
 
The obligation of the Lenders to make the Loan hereunder is subject to the
satisfaction of such of the following conditions in all material respects on or
prior to the Closing Date as shall not have been expressly waived in writing by
the Administrative Agent and Lenders:
 
(a)   Credit Documents, Organization Documents, Etc.  The Administrative Agent’s
receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Credit Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and its legal counsel:
 
            (i)            executed counterparts of this Credit Agreement and
the other Credit Documents;
 
            (ii)           a Note executed by the Borrower in favor of each
Lender requesting a Note;
 
            (iii)          copies of the Organization Documents of the Parent
and the Borrower certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of Parent and Borrower to be true and correct as of the
Closing Date;
 
            (iv)         such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Credit Party as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Credit Agreement and the
other Credit Documents to which such Credit Party is a party; and
 
CREDIT AGREEMENT – Page 38
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
(v)   such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Parent and the Borrower are duly
organized or formed, and is validly existing, in good standing and qualified to
engage in business in (A) the jurisdiction of their incorporation or
organization and (B) each jurisdiction where their ownership, lease or operation
of properties or the conduct of their business requires such qualification,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
(b)   Opinions of Counsel.  The Administrative Agent shall have received, in
each case dated as of the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent:
 
(i)            a legal opinion of Dewey & LeBoeuf LLP, special New York counsel
for the Credit Parties; and
 
(ii)           a legal opinion of special local counsel for the Borrower for the
states of Alabama, Tennessee, Florida, Georgia and Kentucky and any other state
in which the Parent or the Borrower is organized, in each case addressed to the
Administrative Agent, its counsel and the Lenders.
 
(c)   Personal Property Collateral.  The Administrative Agent shall have
received (in each case in form and substance reasonably satisfactory to the
Administrative Agent):
 
(i)            searches of Uniform Commercial Code filings in the state of
organization of the Borrower or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the tangible personal
property Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens;
 
(ii)           UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
 
(iii)          duly executed notices of grant of security interest as are
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
 
(iv)         all instruments and chattel paper in the possession of any of the
Borrower, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s security interest in the
Collateral;
 
(v)          duly executed consents as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the Collateral;
 
CREDIT AGREEMENT – Page 39
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
(vi)   in the case of any tangible personal property Collateral located at a
premises leased by the Borrower, such estoppel letters, consents and waivers
from the landlords on such real property as may be required by the
Administrative Agent; and
 
(vii)          a copy of each Material Contract.
 
(d)   Real Property Collateral.  The Administrative Agent shall have received,
in form and substance reasonably satisfactory to the Administrative Agent and
the Lenders, each of the Real Property Asset Deliverables with respect to each
Real Property Asset set forth on Schedule 5.12 attached hereto and shall have
approved each of the Real Property Asset Deliverables.
 
(e)   Property and Liability Insurance.  The Administrative Agent shall have
received copies of all insurance policies held by (or for the benefit of) the
Parent, Borrower, Tenants or Subtenants with respect to the Real Property Assets
of the Borrower, each such policy shall name the Administrative Agent (on behalf
of the Lenders) as an additional insured or sole loss payee under a standard
mortgagee endorsement, as applicable and each provider of any such insurance
shall agree, by endorsement upon the policy or policies issued by it or by
independent instruments furnished to the Administrative Agent, that it will give
the Administrative Agent (i) thirty (30) days prior written notice before any
such policy or policies shall be canceled and (ii) fifteen (15) days prior
written notice before any such policy or policies shall be altered.
 
(f)   Officer’s Certificates.  The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Parent as
of the Closing Date, in a form satisfactory to the Administrative Agent, stating
that (i) each Credit Party is in compliance with all existing financial
obligations (whether pursuant to the terms and conditions of this Credit
Agreement or otherwise), (ii) all governmental, shareholder and third party
consents and approvals, if any, with respect to the Credit Documents and the
transactions contemplated thereby have been obtained, (iii) no action, suit,
investigation or proceeding is pending or threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect any
Consolidated Party or any transaction contemplated by the Credit Documents, if
such action, suit, investigation or proceeding could have a Material Adverse
Effect, (iv) immediately prior to and following the transactions contemplated
herein, each of the Credit Parties shall be Solvent, and (v) immediately after
the execution of this Credit Agreement and the other Credit Documents, (A) no
Default or Event of Default exists and (B) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects.
 
(g)   Reserved.
 
(h)   Financial Statements.  Receipt by the Administrative Agent and the Lenders
of (i) pro forma projections of financial statements (balance sheet, income and
cash flows) for each of the fiscal years of the Consolidated Parties through
December 31, 2012 and (ii) such other information relating to the Consolidated
Parties as the Administrative Agent may reasonably require in connection with
the structuring and syndication of credit facilities of the type described
herein.
 
CREDIT AGREEMENT – Page 40
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
          (i)   Opening Compliance Certificate.  Receipt by the Administrative
Agent of a Compliance Certificate as of the Closing Date signed by a Responsible
Officer of the Parent and including (i) pro forma calculations for the current
fiscal quarter based on the amounts set forth in the Audited Financial
Statements and taking into account the Loan made pursuant to the terms hereof
and (ii) pro forma calculations of all financial covenants contained herein for
each of the following four (4) fiscal quarters (based on the projections set
forth in the materials delivered pursuant to clause (h) of this Section 4.01).
 
          (j)   Consents/Approvals.  The Credit Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (i) any applicable Law or (ii) any agreement, document or
instrument to which any Credit Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Credit Party to
fulfill its respective obligations under the Credit Documents to which it is a
party.
 
          (k)   Material Adverse Change.  No material adverse change shall have
occurred since December 31, 2008 in the condition (financial or otherwise),
business, assets, operations, management or prospects of (i) the Parent, (ii)
the Parent and its Consolidated Subsidiaries taken as a whole, or (iii) the
Borrower.
 
          (l)   Litigation.  There shall not exist any pending or threatened
action, suit, investigation or proceeding against any Credit Party or any of
their Affiliates that could reasonably be expected to have a Material Adverse
Effect or could otherwise materially and adversely effect the transactions set
forth herein or contemplated hereby.
 
          (m)   Reserved.
 
          (n)   Fees and Expenses.  Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Credit Agreement and the other Credit Documents
which are due and payable on the Closing Date, including, without limitation,
payment to the Administrative Agent of the fees set forth in the Proposal, and
reasonable and documented Attorney Costs, consultants’ fees, travel expenses and
all fees and expenses associated with the due diligence done in connection with
and the preparation of documentation with respect to the Real Property Assets or
other Collateral.
 
          (o)   Other.  Receipt by the Lenders or the Administrative Agent of
such other documents, instruments, agreements or information as reasonably
requested by any Lender or the Administrative Agent, including, but not limited
to, additional legal opinions, contribution agreements, corporate resolutions,
indemnifications, information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership and contingent
liabilities of the Credit Parties.
 
CREDIT AGREEMENT – Page 41
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
The Borrower hereby represents and warrants (on behalf of itself, the Parent and
the Credit Parties as a whole, as applicable) that:
 
5.01        Financial Statements; No Material Adverse Effect; No Internal
Control Event.
 
          (a)   The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Parties as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Consolidated Parties as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
 
          (b)   During the period from December 31, 2008, to and including the
Closing Date, there has been no sale, transfer or other disposition by any
Consolidated Party of any material part of the business or Property of the
Consolidated Parties, taken as a whole, and no purchase or other acquisition by
any of them of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
the Consolidated Parties, taken as a whole, in each case, which is not reflected
in the foregoing financial statements or in the notes thereto and has not
otherwise been disclosed in writing to the Lenders on or prior to the Closing
Date.
 
          (c)   The financial statements delivered pursuant to Section 6.01(a)
and (b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 6.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated
financial condition, results of operations and cash flows of the Consolidated
Parties as of such date and for such periods.
 
          (d)   Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.
 
          (e)   Since the date of the Audited Financial Statements, no Internal
Control Event has occurred.
 
CREDIT AGREEMENT – Page 42
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
5.02        Corporate Existence; Power and Purpose.
 
Each of the Credit Parties is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, has all
organizational powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted and is
duly qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, other than in such jurisdictions
where the failure to be so qualified and in good standing would not, in the
aggregate, have a Material Adverse Effect.  The sole purpose conducted or
promoted by the Borrower is to (a) acquire, own, hold, lease, operate, manage,
maintain, develop and improve the Real Property Assets, (b) sell, transfer,
service, convey, dispose of, pledge, assign, borrow money against, finance,
refinance or otherwise deal with the Real Property Assets to the extent
permitted under the Credit Documents and (c)  engage in any lawful act or
activity and to exercise any powers permitted to limited liability companies
organized under the laws of the State of Delaware that are related or incidental
to and necessary, convenient or advisable for the accomplishment of the above
mentioned purposes.
 
5.03        Corporate and Governmental Authorization; No Contravention.
 
The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, (i) any Contractual Obligation to which such Person is a party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or (c)
violate any Law (including Regulation U or Regulation X issued by the FRB).
 
5.04        Binding Effect.
 
This Credit Agreement has been, and each other Credit Document, when delivered
hereunder, will have been, duly executed and delivered by each Credit Party that
is a party thereto.  This Credit Agreement constitutes, and each other Credit
Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is a
party thereto in accordance with its terms except as enforceability may be
limited by applicable Debtor Relief Laws and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
5.05        Litigation.
 
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of the Credit Parties, threatened at law,
in equity, in arbitration or before any Governmental Authority, by or against
any Credit Party or against any of its properties or revenues that (a) purport
to affect or pertain to this Credit Agreement or any other Credit Document, or
any of the transactions contemplated hereby or (b) either individually or in the
aggregate, can reasonably be expected to be determined adversely, and if so
determined to have a Material Adverse Effect.
 
CREDIT AGREEMENT – Page 43
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
5.06        Compliance with ERISA.
 
(a)   Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Responsible Officers of the Credit Parties, nothing has occurred which
would prevent, or cause the loss of, such qualification.  The Parent and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.
 
(b)   There are no pending or, to the knowledge of the Responsible Officers of
the Credit Parties, threatened claims (other than routine claims for benefits),
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse
Effect.  Neither the Parent nor any ERISA Affiliate or, to the knowledge of the
Responsible Officers of the Credit Parties, any other Person has engaged in any
prohibited transaction or violation of the fiduciary responsibility rules under
ERISA or the Code with respect to any Plan that has resulted or could reasonably
be expected to result in a Material Adverse Effect.
 
(c)   (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability; (iii) the Parent nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) the Parent nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) the Parent nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.
 
5.07        Environmental Matters.
 
Except as could not reasonably be expected to have a Material Adverse Effect:
 
(a)   To the knowledge of the Responsible Officers of the Parent and the
Borrower, each of the Real Property Assets and all operations with respect to
each of the Real Property Assets are in compliance with all applicable
Environmental Laws in all material respects and there are no conditions relating
to the Real Property Assets or the Businesses of the Borrower that are likely to
give rise to liability under any applicable Environmental Laws.
 
(b)   To the knowledge of the Responsible Officers of the Parent and the
Borrower, none of the Real Property Assets owned by the Borrower contains, or
has previously contained, any Hazardous Substances at, on or under such property
in amounts or concentrations that constitute a violation of, or could give rise
to liability under, applicable Environmental Laws.
 
CREDIT AGREEMENT – Page 44
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
          (c)   Neither the Parent nor the Borrower has received any written or
verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Real Property Assets or the Businesses of the Borrower, nor
does any Responsible Officer of the Parent or the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened.
 
          (d)   Neither the Parent nor the Borrower has generated, treated,
stored or disposed of Hazardous Substances at, on or under any of the Real
Property Assets in violation of, or in a manner that could give rise to
liability under, any applicable Environmental Law.  To the knowledge of the
Responsible Officers of the Parent and the Borrower, Hazardous Substances have
not been transported or disposed of from the Real Property Assets, in each case
by or on behalf of the Borrower, in violation of, or in a manner that is likely
to give rise to liability under, any applicable Environmental Law.
 
          (e)   To the knowledge of the Responsible Officers of the Parent and
the Borrower, no judicial proceeding or governmental or administrative action is
pending or threatened, under any Environmental Law to which the Borrower is or
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Borrower, the Real Property Assets or the Businesses of the Borrower.
 
5.08        Margin Regulations; Investment Company Act.
 
          (a)   No Credit Party is engaged or will engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock and no part of the
proceeds of the Loan will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin stock.
 
          (b)   Neither the Parent nor the Borrower (i) is or is required to be
registered as an “investment company” under the Investment Company Act of 1940
or (ii) subject to regulation under any other Law which limits its ability to
incur the Obligations.
 
5.09        Compliance with Laws.
 
          (a)   Each Credit Party is in compliance in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a  Material Adverse Effect.
 
CREDIT AGREEMENT – Page 45
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
          (b)   To the knowledge of the Responsible Officers of the Borrower,
each of the Real Property Assets, and the uses of the Real Property Assets, are
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to the Real Property Assets
(including, without limitation, building and zoning laws and Healthcare Laws),
except in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (ii) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
5.10        Ownership of Property; Liens.
 
The Borrower has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business (including, in any case, each of the Real Property
Assets), except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of the Borrower is subject to no Liens, other than Permitted Liens.
 
5.11        Corporate Structure; Capital Stock, Etc.
 
As of the Closing Date and as of each date on which such schedule is
subsequently updated pursuant to the terms hereof through the delivery of a
Compliance Certificate, Schedule 5.11 correctly sets forth the corporate
structure of Parent and each of its Subsidiaries, as well as the entity and
ownership structure of the Parent and the Borrower and the correct legal name
and the jurisdiction of formation of the Parent and each of its
Subsidiaries.  Also included on Schedule 5.11 is a listing of the number of
shares of each class of Capital Stock outstanding with respect to the Borrower,
the Persons holding equity interests in the Borrower, their percentage equity or
voting interest in the Borrower and the number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and all other
similar rights with respect thereto.  Except as set forth on Schedule 5.11, as
of the Closing Date: (i) the Borrower has not issued to any third party any
securities convertible into any equity interest in the Borrower, or any options,
warrants or other rights to acquire any securities convertible into any such
equity interest, and (ii) the outstanding Capital Stock of the Borrower is owned
by the Persons indicated on Schedule 5.11, is validly issued, fully paid and
non-assessable, and is free and clear of all Liens, warrants, options and rights
of others of any kind whatsoever.  Borrower is a Wholly Owned Subsidiary of the
Parent.  The Borrower does not hold or otherwise have any interest in any
Capital Stock of any other Person.
 
5.12        Real Property Assets; Leases.
 
          (a)   Part I of Schedule 5.12 (as updated pursuant to the terms hereof
through the delivery of a Compliance Certificate) is a true and complete list as
of the Closing Date of (i) the street address of each Real Property Asset, (ii)
the facility type of each such Real Property Asset, (iii) the number of Licensed
Beds at such Real Property Asset and (iv) the Subtenant under the Facility
Sublease to which each such Real Property Asset is subject.  The Borrower has a
fee simple title to or holds a ground lease interest pursuant to an Eligible
Ground Lease in each Real Property Asset listed on Schedule 5.12 hereto and such
schedule correctly sets forth the type of interest (fee or leasehold) held by
the Borrower in each Real Property Asset.  Each parcel of real property
identified on Part I of Schedule 5.12 is subject to a first priority lien
(subject to Permitted Liens) in favor of the Administrative Agent (for the
benefit of the Lenders) pursuant to a properly-recorded Mortgage Instrument and
Assignment of Leases.
 
CREDIT AGREEMENT – Page 46
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
          (b)   Part II of Schedule 5.12 (as updated pursuant to the terms
hereof through the delivery of a Compliance Certificate) properly sets forth the
names and addresses of all Tenants or Subtenants with respect to the Real
Property Assets who are, to the knowledge of any Responsible Officers of the
Borrower, (i) delinquent in paying any franchise, business, intangible, personal
property taxes or real estate taxes due beyond the later of the applicable grace
period with respect thereto, if any, and forty five (45) days and/or (ii) the
subject of any Bankruptcy Event.
 
          (c)   Part III of Schedule 5.12 (as updated pursuant to the terms
hereof through the delivery of a Compliance Certificate) properly identifies the
Facility Master Lease in existence as of the date hereof with respect to the
Real Property Assets, together with the Tenant and the remaining term of the
Facility Master Lease and there is no other Facility Master Lease affecting the
Real Property Assets.
 
          (d)   Part IV of Schedule 5.12 (as updated pursuant to the terms
hereof through the delivery of a Compliance Certificate) properly sets forth all
Facility Subleases relating to any of the Real Property Assets and all other
material subleases relating to the Real Property Assets, the termination of
which could result in a material adverse effect on the Tenant’s ability to
continue to make scheduled payments to the Borrower under the Facility Master
Lease, together with the applicable Subtenant with respect thereto and the
remaining term of the Facility Sublease.
 
          (e)   Part V of Schedule 5.12 (as updated pursuant to the terms hereof
through the delivery of a Compliance Certificate) properly identifies the
Eligible Ground Leases in existence as of the date hereof with respect to the
Real Property Assets, together with the ground lessor(s) and the remaining term
of the Eligible Ground Leases and there is no other ground lease affecting the
Real Property Assets.
 
          (f)   To the knowledge of the Responsible Officers of the Borrower,
each of the facilities located on the Real Property Assets is currently in good
repair, working order and condition without any material structural or
engineering defects or conditions.  To the knowledge of the Responsible Officers
of the Borrower, no Condemnation has been instituted and remained undismissed
for a period in excess of ninety (90) consecutive days, in each case, with
respect to a material portion of any Real Property Asset.  To the knowledge of
the Responsible Officers of the Borrower, no material casualty event has
occurred with respect to the improvements located on any Real Property Asset
which has not been (or, if applicable) will not be able to be) fully remediated
with available insurance proceeds.
 
CREDIT AGREEMENT – Page 47
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
          (g)   To the knowledge of the Responsible Officers of the Borrower, no
required rental payment, principal or interest payment, payments of real
property taxes or payments of premiums on insurance policies payable to the
Borrower with respect to such Real Property Asset is past due beyond the earlier
of the applicable grace period with respect thereto, if any, and sixty (60)
days.
 
5.13        Material Contracts; Additional Contractual Obligations.
 
Schedule 5.13 (as updated pursuant to the terms hereof through the delivery of a
Compliance Certificate) is a true, correct and complete listing of all Material
Contracts as of the Closing Date (other than those set forth on Part III, Part
IV and Part V of Schedule 5.12).  No event of default, or event or condition
which with the giving of notice, the lapse of time, a determination of
materiality, the satisfaction of any other condition or any combination of the
foregoing, would constitute such an event of default, exists with respect to any
such Material Contract. Except as set forth on Schedule 5.13, the Borrower is
not a party to any contract or agreement that is subject to the Federal
Assignment of Claims Act, as amended (31 U.S.C. Section 3727) or any similar
state or local law.
 
5.14        Investments.
 
All Investments of the Borrower are Investments permitted pursuant to Section
7.04(b).
 
5.15        Solvency.
 
The Credit Parties are Solvent on a consolidated basis.
 
5.16        Taxes.
 
The Credit Parties have filed all Federal, state and other material tax returns
and reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties (including all Real Property Assets),
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been established in accordance with GAAP.  To the
knowledge of the Responsible Officers of the Parent and the Borrower, there is
no proposed tax assessment against any Credit Party that would, if made, have a
Material Adverse Effect.
 
5.17        REIT Status.
 
The Parent is taxed as a “real estate investment trust” within the meaning of
Section 856(a) of the Code and the Borrower is a Qualified REIT Subsidiary.
 
5.18        Insurance.
 
All insurance coverage of the Borrower and all insurance coverage of the Tenants
and Subtenants with respect to the Real Property Assets of the Borrower, in each
case, as in existence as of the Closing Date and as of each date on which such
schedule is subsequently updated pursuant to the terms hereof through the
delivery of a Compliance Certificate, is described on the certificates attached
hereto as Schedule 5.18 or is in material compliance with the insurance
requirements under the Facility Leases.
 
CREDIT AGREEMENT – Page 48
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
5.19        Healthcare; Facility Representations and Warranties.
 
(a)   Compliance With Healthcare Laws.  Without limiting the generality of
Section 5.09 hereof or any other representation or warranty made herein, neither
the Parent nor the Borrower and, to the knowledge of the Responsible Officers of
the Parent and the Borrower, no Tenant or Subtenant, is in material violation of
any applicable statutes, laws, ordinances, rules and regulations of any
Governmental Authority governing patient healthcare or the operation of any
Healthcare Facility (including without limitation Section 1128B(b) of the Social
Security Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal Penalties
Involving Medicare or State Health Care Programs), commonly referred to as the
“Federal Anti-Kickback Statute,” and the Social Security Act, as amended,
Section 1877, 42 U.S.C. Section 1395nn (Prohibition Against Certain Referrals),
commonly referred to as “Stark Statute” (collectively, “Healthcare Laws”) where
such violation would result in a Material Adverse Effect.  The Parent and the
Borrower (if applicable) and, to the knowledge of the Responsible Officers of
the Parent and the Borrower, the Tenant and each of the Subtenants, comply in
all material respects with the applicable requirements of the Joint Commission,
the Food and Drug Administration, Drug Enforcement Agency and State Boards of
Pharmacy and the federal and state Medicare and Medicaid programs as required by
the Healthcare Laws, and, to the knowledge of the Responsible Officers of the
Parent and the Borrower, there are no notices of material violations of the
Healthcare Laws with respect to the Parent, the Borrower, any Tenant, any
Subtenant or any of the Real Property Assets.
 
(b)   Licenses, Permits, and Certifications.
 
(i)            To the knowledge of the Responsible Officers of the Parent and
the Borrower, Tenant and/or each of the Subtenants has such permits, licenses,
franchises, certificates and other approvals or authorizations (collectively,
the “Licenses”) of Governmental Authorities as are necessary under applicable
law or regulations to own its properties and to conduct its business and to
receive reimbursement under Medicare, Tricare (if applicable) and Medicaid
(including without limitation such permits as are required under such federal,
state and other health care laws, and under such HMO or similar licensure laws
and such insurance laws and regulations, as are applicable thereto), if the
failure to obtain such Licenses could reasonably be expected to result in a
Material Adverse Effect.  Notwithstanding the foregoing, Borrower is not the
owner of any Licenses required for the provision of Medical Services at any of
the Real Property Assets.
 
(ii)           To the knowledge of the Responsible Officers of the Parent and
the Borrower, the Tenant and/or each of the Subtenants has all Medicare, Tricare
(if applicable), Medicaid and related provider or supplier billing number(s) and
related documentation necessary to submit reimbursement claims to Medicare,
Tricare and/or Medicaid for any Medical Service furnished by such Person in any
jurisdiction where it conducts business if the failure to obtain billing
number(s) or related documentation could reasonably be expected to result in a
Material Adverse Effect.  To the knowledge of the Responsible Officers of the
Parent and the Borrower, neither Tenant nor any Subtenant is currently subject
to suspension, revocation, renewal or denial of its Medicare, Tricare and/or
Medicaid certification, supplier billing number(s), or Medicare, Tricare and/or
Medicaid participation agreement(s).
 
CREDIT AGREEMENT – Page 49
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
(iii)   To the knowledge of the Responsible Officers of the Parent and the
Borrower, each of the facilities located on the Real Property Assets is
currently accredited by The Joint Commission (the “Joint Commission”) and
certified by any required Governmental Authority and is duly licensed to operate
in the manner currently operated, as required under applicable Laws.  In
addition, to the knowledge of the Responsible Officers of the Parent and the
Borrower, each such facility is in compliance in all material respects with the
applicable provisions of every Law of any Governmental Authority having
jurisdiction over the operation thereof, including, without limitation,
Healthcare Laws and fire safety codes.
 
(c)   HIPAA Compliance.  Neither the Parent nor the Borrower is a “covered
entity” within the meaning of HIPAA.
 
(d)   No Investigations or Proceedings.  To the knowledge of the Responsible
Officers of the Parent and the Borrower, neither the Parent nor the Borrower is
the subject of any civil or criminal penalty, process, claim, action or
proceeding, investigation or any administrative or other regulatory review,
survey, process or proceeding (other than routine surveys or reviews conducted
by any government health plan or other accreditation entity) that could
reasonably be expected to cause a Material Adverse Effect.
 
(e)   Medical Services.  No Credit Party is in the business of providing Medical
Services.
 
5.20        Disclosure.
 
Each Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  To each Credit Party’s knowledge,  no report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Credit Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other
Credit Document (in each case, as modified or supplemented by other information
so furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, each Credit Party represents only
that, to each Credit Party’s knowledge, such information was prepared in good
faith based upon assumptions believed to be reasonable at the time, with the
understanding that certain of such information is prepared or provided by each
Credit Party based upon information and assumptions provided to such Credit
Parties by tenants of such Credit Parties.
 
CREDIT AGREEMENT – Page 50
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
5.21        Collateral Documents.
 
The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens which by operation of law or contract would have
priority over the Liens securing the Obligations.
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
The Borrower hereby covenants and agrees (on its own behalf and on behalf of the
Parent) that until the Obligations, together with interest, fees and other
obligations hereunder, have been paid in full:
 
6.01        Financial Statements.
 
The Borrower shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of Section 6.02
hereof), in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:
 
          (a)   as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Parent (or if earlier, the date that is
five (5) days after the reporting date for such information required by the
SEC), a consolidated balance sheet of the Consolidated Parties as at the end of
such fiscal year, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by (i) a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and (ii) an attestation report of such Registered
Public Accounting Firm as to the Borrower’s internal controls pursuant to
Section 404 of Sarbanes-Oxley expressing a conclusion that the Parent has
maintained effective internal controls over financial reporting based on COSO
criteria; provided, that the Administrative Agent hereby agrees that a Form 10-K
of the Parent in form similar to that delivered as part of the Audited Financial
Statements shall satisfy the requirements of this Section 6.01(a); and
 
          (b)   as soon as available, but in any event within forty-five (45)
days after the end of each of the first three (3) fiscal quarters of each fiscal
year of the Parent (or if earlier, the date that is five (5) days after the
reporting date for such information required by the SEC), a consolidated balance
sheet of the Consolidated Parties as at the end of such fiscal quarter, and the
related consolidated statements of earnings, shareholders’ equity and cash flows
for such fiscal quarter and for the portion of the Parent’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Parent as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of the Consolidated
Parties in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; provided, that the Administrative
Agent hereby agrees that a Form 10-Q of the Parent in form similar to that
delivered to the SEC shall satisfy the requirements of this Section 6.01(b).
 
CREDIT AGREEMENT – Page 51
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
6.02        Certificates; Other Information.
 
The Borrower shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of this
Section 6.02), in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:
 
          (a)   concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Parent;
 
          (b)   within forty five (45) days following the date on which such
statements and calculations are due to the Borrower from the Tenant, quarterly
operating statements and Occupancy Rate calculations concerning each of the Real
Property Assets;
 
          (c)   within thirty (30) days after the end of each fiscal year of the
Parent, beginning with the fiscal year ending December 31, 2009, an annual
operating forecast of the Parent containing, among other things, pro forma
financial statements for the then current fiscal year and updated versions of
the pro forma financial projections delivered in connection with Section 4.01(h)
hereof;
 
          (d)   promptly after any request by the Administrative Agent, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors by the independent accountants of the Parent (or the
audit committee of the board of directors of the Parent) in respect of the
Parent (and, to the extent any such reports, letters or recommendations are
prepared separately for the Borrower, the Borrower) by independent accountants
in connection with the accounts or books of the Parent (or the Borrower) or any
audit of the Parent (or the Borrower);
 
          (e)   promptly after the same are available, (i) copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by the Parent in
its capacity as such holder and not otherwise required to be delivered to the
Administrative Agent pursuant hereto and (ii) upon the request of the
Administrative Agent, all reports and written information to and from the United
States Environmental Protection Agency, or any state or local agency responsible
for environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters;
 
CREDIT AGREEMENT – Page 52
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
          (f)   promptly upon receipt thereof, a copy of any other report or
“management letter” submitted by independent accountants to the Parent or the
Borrower in connection with any annual, interim or special audit of the books of
the Parent (or the Borrower);
 
          (g)   promptly upon any Responsible Officer of the Parent or the
Borrower becoming aware thereof, notice of (i) the existence of any contemplated
offering, placement or arrangement which will constitute an Event of Default
under the terms of Section 8.01(k), (ii) any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, (iii) the
occurrence of any Internal Control Event and (iv) any other Default or Event of
Default;
 
          (h)   within ten (10) days upon any Responsible Officer of the Parent
or the Borrower becoming aware thereof, reports detailing income or expenses of
any assets directly owned or operated, or which will be included on the balance
sheet for purposes of FIN 46, other than as previously disclosed in the Parent’s
Form 10-K, 10-Q or any other publicly available information;
 
          (i)   promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower, or compliance with the terms of
the Credit Documents, as the Administrative Agent or any Lender (through the
Administrative Agent) may from time to time reasonably request; and
 
          (j)   promptly after receipt, copies of all financial statements and
other reports and information required to be delivered by (i) the Tenant under
the Facility Master Lease and (ii) the Subtenants under the Facility Subleases.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b), (c) or (d) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Parent or
the Borrower posts such documents, or provides a link thereto on the Parent’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted by the Administrative Agent (on the
Borrower’s behalf) on IntraLinks/IntraAgency or another relevant website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender (through the Administrative
Agent) that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender (through the Administrative Agent) and (B) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender (through the Administrative Agent) of the posting of any such documents
(each Lender to which delivery of such documents shall be made by posting to any
such website shall have been given access to such website on or prior to the
date of such posting) and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance the Parent shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Administrative Agent and each of the Lenders (through the Administrative
Agent).  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent or the Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
 
CREDIT AGREEMENT – Page 53
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
The Borrower (and the Borrower Representative) hereby acknowledge that (x) the
Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on IntraLinks or
another similar electronic system (the “Platform”) and (y) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower or its securities)
(each, a “Public Lender”).  The Borrower (and the Borrower Representative)
hereby further agree that (ww) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof (xx) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or their securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Confidential Information, they shall
be treated as set forth in Section 10.08); (yy) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public;” and (zz) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not marked as “Public.”
 
6.03        Preservation of Existence and Franchises.
 
Each Credit Party will do all things necessary to preserve and keep in full
force and effect its existence, rights, franchises and authority.  Each Credit
Party shall remain qualified and in good standing in each jurisdiction in which
the failure to so qualify and be in good standing could have a Material Adverse
Effect.
 
6.04        Books and Records.
 
Each Credit Party will keep complete and accurate books and records of its
transactions in accordance with good accounting practices on the basis of GAAP.
 
6.05        Compliance with Law.
 
Each Credit Party will comply with all Laws, rules, regulations and orders, and
all applicable restrictions imposed by all Governmental Authorities (including,
without limitation, building and zoning laws and all Healthcare Laws),
applicable to it and all of its real and personal property (including, without
limitation, each Real Property Asset) if noncompliance with any such law, rule,
regulation, order or restriction could have a Material Adverse Effect.  The
Borrower will comply with all terms and conditions of all Material Contracts to
which it is a party to the extent that that such non-compliance could have a
Material Adverse Effect.
 
CREDIT AGREEMENT – Page 54
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
6.06        Payment of Taxes and Other Indebtedness.
 
Each Credit Party will pay and discharge (or cause to be paid or discharged) (a)
all taxes (including, without limitation, any corporate or franchise taxes),
assessments and governmental charges or levies imposed upon it, or upon its
income or profits, or upon any of its properties (including, without limitation,
each Real Property Asset owned by the Borrower), before they shall become
delinquent, (b) all lawful claims (including claims for labor, materials and
supplies) which, if unpaid, might give rise to a Lien (other than a Permitted
Lien) upon any of its properties, and (c) except as prohibited hereunder, all of
its other Indebtedness as it shall become due; provided, however, that no Credit
Party shall be required to pay any such tax, assessment, charge, levy, claim or
Indebtedness which is being contested in good faith by appropriate proceedings
and as to which adequate reserves therefor have been established in accordance
with GAAP, unless the failure to make any such payment (i) could give rise to an
immediate right to foreclose on a Lien securing such amounts in respect of any
Real Property Assets or (ii) could have a Material Adverse Effect.
 
6.07        Insurance.
 
In addition to the requirements of any of the other Credit Documents, the Parent
and the Borrower shall maintain, or with respect to any Real Property Asset
leased by the Borrower to a Tenant, cause the applicable Tenant or Subtenant, to
maintain, insurance policies and coverages indicated on the certificates
attached hereto as Schedule 5.18, subject to changes in policies and coverages
based on the availability of insurance for Persons engaged in similar types of
properties in the applicable location, in each case as approved by the
Administrative Agent in its reasonable discretion.  The Borrower will deliver to
the Administrative Agent (a) within ten (10) days of receipt of notice from any
insurer a copy of any notice of cancellation or material change in coverage from
that existing on the date hereof and (b) promptly upon receipt, notice of any
cancellation or nonrenewal of coverage by the Parent or the Borrower
thereof.  The Administrative Agent shall be named as loss payee or mortgagee, as
its interest may appear, and/or additional insured with respect to any insurance
procured with respect to the Real Property Assets and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Administrative Agent, that it
will give the Administrative Agent (i) thirty (30) days prior written notice
before any such policy or policies shall be canceled and (ii) fifteen (15) days
prior written notice before any policy or policies shall be altered.
 
6.08        Maintenance of Property.
 
In addition to the requirements of any of the other Credit Documents, the
Borrower shall (a) protect and preserve, or cause to be protected and preserved
all Real Property Assets and maintain, or cause to be maintained, in good
repair, working order and condition all Real Property Assets, ordinary wear and
tear excepted, and (b) from time to time make, or cause to be made, all needed
and appropriate repairs, renewals, replacements and additions to such Real
Property Assets, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.  The Borrower does not own
any material intellectual property.
 
CREDIT AGREEMENT – Page 55
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
6.09        Performance of Obligations.
 
The Credit Parties will pay and discharge at or before maturity, or prior to
expiration of applicable notice, grace and curative periods, all their
respective material obligations and liabilities, including, without limitation,
tax liabilities, except where the same may be contested in good faith by
appropriate proceedings, and will maintain, in accordance with GAAP, appropriate
reserves for the accrual of any of the same.
 
6.10        Visits and Inspections.
 
The Borrower (subject to applicable Facility Leases) shall permit
representatives or agents of any Lender or the Administrative Agent, from time
to time, and, if no Event of Default shall have occurred and be continuing,
after reasonable prior notice, but not more than twice annually and only during
normal business hours to: (a) visit and inspect all Real Property Assets to the
extent any such right to visit or inspect is within the control of such Person;
(b) inspect and make extracts from their respective books and records, including
but not limited to management letters prepared by independent accountants; and
(c) discuss with its principal officers, and its independent accountants, its
business, properties, condition (financial or otherwise), results of operations
and performance.  If requested by the Administrative Agent, the Parent or the
Borrower, as applicable, shall execute an authorization letter addressed to its
accountants authorizing the Administrative Agent or any Lender to discuss the
financial affairs of the Parent or the Borrower with its accountants.
 
6.11        Use of Proceeds/Purpose of Loan.
 
The Borrower shall use the proceeds of the Loan only for the purpose of
financing the existing equity of the Borrower in the Real Property Assets and
financing general corporate working capital or other corporate purposes of the
Borrower and the other Credit Parties (to the extent not inconsistent with the
Credit Parties’ covenants and obligations under this Credit Agreement and the
other Credit Documents).
 
6.12        Financial Covenants.
 
          (a)   Consolidated Leverage Ratio.  The Borrower shall cause the
Consolidated Leverage Ratio, as of the end of any fiscal quarter, to be equal to
or less than 5.00 to 1.00.
 
          (b)   Consolidated Fixed Charge Coverage Ratio.  The Borrower shall
cause the Consolidated Fixed Charge Coverage Ratio, as of the end of any fiscal
quarter, to be equal to or greater than 2.00 to 1.00.
 
          (c)   Consolidated Tangible Net Worth.  The Borrower shall cause the
Consolidated Tangible Net Worth as of the end of any fiscal quarter to be equal
to or greater than the sum of (i) $891,900,000 plus (ii) an amount equal to 100%
of the net cash proceeds received by the Consolidated Parties from Equity
Transactions during the period commencing as of April 1, 2009 and ending as of
the last day of the fiscal quarter for which such calculation is being
performed.
 
CREDIT AGREEMENT – Page 56
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
          (d)   Distribution Limitation.  The Borrower shall cause the cash
distributions to the Parent’s shareholders made or declared by the Parent during
the four (4) fiscal quarter period ending on such date to be equal to or less
than ninety-five percent (95%) (or such greater amount as is required for the
Parent to maintain REIT status) of the aggregate cumulative Funds From
Operations accrued during such period.  Notwithstanding anything to the contrary
contained in this Section 6.12(d), the Parent may (i) distribute to the Parent’s
shareholders any and all cash proceeds received by the Parent in connection with
any issuance or sale of shares of its Capital Stock and (ii) make unlimited
distributions to the Parent’s shareholders payable solely in the form of common
stock of the Parent).
 
6.13         Environmental Matters.
 
          (a)   Each of the Parent and the Borrower shall comply with all
Environmental Laws in respect of the Real Property Assets.  The Parent and the
Borrower shall promptly take all actions necessary to prevent the imposition of
any Liens on any of the Real Property Assets arising out of or related to any
Environmental Laws.
 
          (b)   In respect of any Real Property Asset, if any of the Parent or
the Borrower shall (i) receive notice that any violation of any Environmental
Law may have been committed or is about to be committed by the Parent or the
Borrower, (ii) receive notice that any administrative or judicial complaint or
order has been filed or is about to be filed against the Parent or the Borrower
alleging violations of any Environmental Law or requiring the Parent or the
Borrower to take any action in connection with the release of any Hazardous
Substance or (iii) receive any notice from a Governmental Authority, Tenant,
Subtenant or other private party alleging that the Parent or the Borrower may be
liable or responsible for costs associated with a response to or cleanup of a
release of a Hazardous Substance or any damages caused thereby, the Parent or
the Borrower shall provide the Administrative Agent with a copy of such notice
within ten (10) days after the receipt thereof by the Parent or the Borrower.
 
6.14        REIT Status.
 
          (a)   The Borrower shall, for the entire term of this Credit
Agreement, retain its Qualified REIT Subsidiary status.
 
          (b)   The Parent shall, at all times during the term hereof, maintain
its status as a REIT.
 
CREDIT AGREEMENT – Page 57
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
6.15         Reserved.
 
6.16         Pledged Assets.
 
The Borrower shall at all times subject all Real Property Assets and all of its
personal property to first priority Liens (subject in any case to Permitted
Liens which by operation of law or contract would have priority over the Liens
securing the Obligations) in favor of the Administrative Agent to secure the
Obligations pursuant to the terms and conditions of the Credit Documents and
such other additional security documents as the Administrative Agent shall
reasonably request, and deliver all Real Property Asset Deliverables (and any
updates to any of the information or materials delivered as a portion thereof)
and such other documentation as the Administrative Agent may reasonably request
in connection with the foregoing, all in form, content and scope reasonably
satisfactory to the Administrative Agent.  In furtherance of the Borrower’s
obligations under this Section 6.16, the Borrower hereby agrees that it shall,
from time to time, at its own expense, promptly execute, deliver, file and/or
record all further instruments and documents, and take all further action, that
may be necessary or desirable, or that the Administrative Agent may reasonably
request (including, without limitation, the procurement of landlord consents
with respect to the assignment of the Borrower’s interests in any Real Property
Assets), in order to (a) properly evidence the Borrower’s Obligations hereunder
or under any Credit Document or (b) perfect, continue and protect the Liens and
security interests granted or purported to be granted by any Collateral
Documents and to enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder and under any other Credit Document with respect
to any Collateral.  The Borrower shall promptly deliver to the Administrative
Agent a copy of each such instrument and evidence of its proper filing or
recording, as necessary or reasonably requested.
 
6.17        Appraisals.
 
The Borrower agrees that the Administrative Agent shall have the right, prior to
the Maturity Date (but to the extent no Default or Event of Default has occurred
and is continuing, not during the six (6) month period immediately prior to the
Maturity Date), to request appraisals with respect to the Real Property Assets,
that the Administrative Agent shall engage all appraisers with respect to such
appraisals and that the Borrower shall pay or reimburse to the Administrative
Agent all reasonable and documented costs and expenses associated therewith to
the extent required by and subject to the provisions of Section 10.04 hereof;
provided, however, that such appraisal shall not be required more frequently
than twice during the term of the Loan unless any Lender is required to obtain
such report more frequently under applicable Law.
 
6.18        Anti-Terrorism Laws.
 
None of the Credit Parties nor any of their respective Affiliates (a) will
conduct any business or will engage in any transaction or dealing with any
Prohibited Person, including making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person, (b) will deal
in, or will engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order; or (c) will engage in or will
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in the Executive Order or the Patriot Act.  The Borrower covenants and
agrees to execute and/or deliver to Administrative Agent any certification or
other evidence requested from time to time by Administrative Agent in its sole
discretion, confirming the Borrower’s compliance with this Section including,
without limitation, any documentation which is necessary for ongoing compliance
with any anti-money laundering Laws applicable to any Lender.
 
CREDIT AGREEMENT – Page 58
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
6.19        Compliance With Material Contracts.
 
Each Credit Party shall perform and observe all the material terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time reasonably requested by the Administrative Agent and, upon
the reasonable request of the Administrative Agent, make to each other party to
each such Material Contract such demands and requests for information and
reports or for action as any Credit Party is entitled to make under such
Material Contract.
 
6.20        Health Care Covenants.
 
Without limiting the generality of the provisions of Section 6.05, the Borrower
hereby represents, covenants and agrees as follows:
 
(a)   If and to the extent required under applicable Laws, Borrower shall cause
Tenant and/or each Subtenant to maintain in full force and effect a valid
certificate of need (“CON”) or similar certificate, license, or approval issued
by the State Regulator for the requisite number of Licensed Beds in the Real
Property Assets, and a provider agreement or other required documentation of
approved provider status for each provider payment or reimbursement program, if
applicable.  Borrower shall cause Tenant and/or each Subtenant to operate the
Real Property Assets in a manner such that the Licenses shall remain in full
force and effect.  True and complete copies of the Licenses have been delivered
to Lender.
 
(b)   The Licenses:
 
(i)            Are not now and will not be (A) transferred to any location other
than the applicable Real Property Asset or (B) pledged as collateral security
for any loan or indebtedness, other than the Loan; and
 
(ii)           Shall continue in full force and effect throughout the term of
the Loan and will remain free from restrictions or known conflicts, and shall
not be provisional, probationary or restricted in any manner, which would
materially impair the use or operation of the applicable Real Property Asset as
a skilled nursing facility.
 
(c)   Borrower shall not do, and shall not permit Tenant or any Subtenant to do
(or suffer to be done), any of the following with respect to the Real Property
Assets:
 
 (i)            Rescind, withdraw, revoke, or amend the number of Licensed Beds
permitted under the Licenses or otherwise amend the Licenses in such a manner
that results in a Material Adverse Effect on the rates charged or otherwise
diminish or impair the nature, tenor or scope of the Licenses which could
reasonably be expected to materially impair the use or operation of the
applicable Real Property Asset as a skilled nursing facility;
 
CREDIT AGREEMENT – Page 59
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
             
(ii)   Amend or otherwise change the number of Licensed Beds approved by the
State Regulator in such a manner that results or could reasonably be expected to
result in a Material Adverse Effect on the rates charged or otherwise diminishes
or impairs the use or operation of the applicable Real Property Asset as a
skilled nursing facility; or
 
(iii)   Replace or transfer all or any part of any Real Property Asset’s
Licensed Beds to another site or location other than another Real Property
Asset.
 
6.21        Reserved.
 
6.22        Use and Application of Insurance Proceeds.
 
(a)   Notice; Repair Obligation.  If any Real Property Asset shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”), the
Borrower shall give prompt notice thereof to the Administrative
Agent.  Following the occurrence of a Casualty, the Borrower, regardless of
whether insurance proceeds are available, shall promptly proceed to restore,
repair, replace or rebuild the same to be of at least equal value and of
substantially the same character as prior to such damage or destruction, all to
be effected in accordance with applicable law.
 
(b)   Application of Insurance Proceeds.  The Administrative Agent shall apply
insurance proceeds to costs of restoring the applicable Real Property Asset or
to the payment of the Loan as follows:
 
(i)            if the loss is less than or equal to the Restoration Threshold,
the Administrative Agent shall apply the insurance proceeds to restoration
provided (A) no Event of Default exists, and (B) the Borrower promptly commences
and is diligently pursuing restoration of the applicable Real Property Asset;
 
(ii)           if the loss exceeds the Restoration Threshold, the Administrative
Agent shall apply the insurance proceeds to restoration provided that (A) at all
times during such restoration no Event of Default exists; (B) the Administrative
Agent determines throughout the restoration that there are sufficient funds
available to restore and repair the affected Real Property Asset to a condition
approved by the Administrative Agent; (C) the Administrative Agent determines
that the revenues from the affected Real Property Asset and the other Real
Property Assets during restoration, taking into account rent loss or business
interruption insurance, will be sufficient to pay debt service on the Loan; (D)
the Administrative Agent determines that the ratio of the outstanding principal
balance of the Loan to appraised value of the affected Real Property Asset after
restoration will not exceed the loan-to-value ratio that existed on the Closing
Date; (E) the Administrative Agent determines that restoration and repair of the
affected Real Property Asset to a condition approved by the Administrative Agent
will be completed within nine (9) months after the date of loss or casualty and
in any event at least ninety (90) days prior to the Maturity Date; (F) the
Borrower promptly commences and is diligently pursuing restoration of the Real
Property Asset; and (G) the affected Real Property Asset after the restoration
will be in compliance with and permitted under all applicable Laws, including
zoning, building and land use laws, rules, regulations and ordinances; and
 
CREDIT AGREEMENT – Page 60
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
(iii)          if the conditions set forth in (i) and (ii) above are not
satisfied, in the Administrative Agent’s reasonable discretion, the
Administrative Agent may apply any insurance proceeds it may receive to amounts
owing under the Credit Documents in such order and manner as the Administrative
Agent in its sole discretion determines, or allow all or a portion of such
proceeds to be used for the restoration of the affected Real Property Asset.
 
(c)   Disbursement of Insurance Proceeds.  Insurance proceeds applied to
restoration will be disbursed by the Administrative Agent on receipt of
reasonably satisfactory plans and specifications, contracts and subcontracts,
schedules, budgets, lien waivers and architects’ certificates, and otherwise in
accordance with prudent commercial construction lending practices for
construction loan advances (including appropriate retainages to ensure that all
work is completed in a workmanlike manner).
 
6.23        Condemnation Awards.
 
The Borrower shall promptly give the Administrative Agent written notice of the
actual or threatened commencement of any condemnation or eminent domain
proceeding affecting any Real Property Asset (a “Condemnation”) and shall
deliver to the Administrative Agent copies of any and all papers served in
connection with such Condemnation.  Following the occurrence of a Condemnation,
the Borrower, regardless of whether any award or compensation (an “Award”) is
available, shall promptly proceed to restore, repair, replace or rebuild the
same to the extent practicable to be of at least equal value and of
substantially the same character as prior to such Condemnation, all to be
effected in accordance with applicable Law.  The Administrative Agent may
participate in any such proceeding and the Borrower will deliver to the
Administrative Agent all instruments necessary or required by the Administrative
Agent to permit such participation.  Without the Administrative Agent’s prior
consent, the Borrower (a) shall not agree to any Award, and (b) shall not take
any action or fail to take any action which would cause the Award to be
determined.  All Awards for the taking or purchase in lieu of condemnation of
any Real Property Asset or any part thereof are hereby assigned to and shall be
paid to the Administrative Agent.  The Administrative Agent is hereby
irrevocably appointed as the Borrower’s attorney-in-fact, coupled with an
interest, with exclusive power to collect, receive and retain any Award and to
make any compromise or settlement in connection with any such Condemnation and
to give proper receipts and acquittances therefor, and in the Administrative
Agent’s sole discretion to apply the same toward the payment of the Loan,
notwithstanding that the Loan may not then be due and payable, or to the
restoration of the affected Real Property Asset; provided, however, if the Award
is less than or equal to $100,000 and the Borrower requests that such proceeds
be used for non-structural site improvements (such as landscape, driveway,
walkway and parking area repairs) required to be made as a result of such
Condemnation, the Administrative Agent will apply the Award to such restoration
in accordance with disbursement procedures applicable to insurance proceeds
provided there exists no Default or Event.  The Borrower, upon request by the
Administrative Agent, shall execute all instruments requested to confirm the
assignment of the Award to the Administrative Agent, free and clear of all
liens, charges or encumbrances.  Anything herein to the contrary
notwithstanding, if an Event of Default exists, the Administrative Agent is
authorized to adjust such Award without the consent of the Borrower and to
collect such Award in the name of the Administrative Agent and the Borrower.
 
CREDIT AGREEMENT – Page 61
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
6.24         Special Provisions Regarding Ground Leased Facilities.
 
Administrative Agent has required that the Borrower obtain estoppel certificates
from the ground lessors of the Ground Leased Facilities in the forms previously
agreed upon by the Borrower and Administrative Agent (the “Ground Lease
Estoppels”).   As of the Closing Date, the Borrower has not delivered to
Administrative Agent the Ground Lease Estoppels.  Notwithstanding such failure,
Administrative Agent has agreed to close the Loan, subject to the terms of this
Section 6.24.  The Borrower shall use its diligent and good faith efforts to
obtain fully executed Ground Lease Estoppels within six (6) months following the
Closing Date (the “Ground Lease Estoppel Period”), provided if Borrower is
unable to obtain the Ground Lease Estoppels within the Ground Lease Estoppel
Period, Administrative Agent will extend the Ground Lease Estoppel Period by two
consecutive periods of three (3) months each, if the Borrower demonstrates to
Administrative Agent’s reasonable satisfaction that it has diligently and in
good faith pursued the execution by the ground lessors of the Ground Lease
Estoppels during the Ground Lease Estoppel Period.  If the Borrower is unable to
obtain one or both of Ground Lease Estoppels during the Ground Lease Estoppel
Period (as extended, if applicable),  the Interest Only Period shall terminate
on the first day of the month following the expiration of the Ground Lease
Estoppel Period.  If the Borrower obtains both of the Ground Lease Estoppels
prior to the expiration of the Ground Lease Estoppel Period (as extended, as
applicable), then the Interest Only Period shall continue as otherwise provided
for in this Agreement.  If the Borrower is unable to obtain at least one of the
Ground Lease Estoppels during the Ground Lease Estoppel Period (as extended, if
applicable), then if at any time following the expiration the Ground Lease
Estoppel Period, an Event of Default under Section 8.01(b) with respect to a
failure of the Borrower to comply with Section 6.12 hereof occurs and is
continuing (herein a “Financial Covenant Event of Default”), the Borrower shall
deposit, or shall cause Guarantor to deposit, the sum of $5,000,000 in an
account with a bank or other financial institution satisfactory to
Administrative Agent (the “Collateral Account”), which Collateral Account will
be pledged by the Borrower or the Guarantor, as appropriate, to Administrative
Agent, for the benefit of the Lenders, as additional security for the
Obligations, and the Borrower will execute and cause Guarantor to execute such
documents as are required by Administrative Agent to grant and perfect the
security interest in such Collateral Account.  The creation and pledge of the
Collateral Account is in addition to, and not in lieu of, any other remedies
available to Administrative Agent with respect to such Financial Covenant Event
of Default, provided that any other such remedy by Administrative Agent with
respect to the Financial Event of Default may be exercised only upon the
occurrence of an Event of Default and upon either acceleration of the
Obligations pursuant to the terms and conditions of this Agreement or the
maturity of the Obligations and the Borrower’s failure to pay the Obligations.
Notwithstanding the foregoing, if after the creation and pledge of the
Collateral Account as required above, the Borrower obtains one or both of the
Ground Lease Estoppels and provided no Event of Default exists (excluding an
Event of Default under Section 8.01(e)(v)), Administrative Agent shall release
such pledge and the Borrower will no longer be required to maintain the
Collateral Account.
 
CREDIT AGREEMENT – Page 62
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII
NEGATIVE COVENANTS
 
The Borrower hereby covenants and agrees (on its own behalf and on behalf of the
Parent) that until the Obligations, together with interest, fees and other
obligations hereunder, have been paid in full:
 
7.01        Liens.
 
The Borrower shall not, at any time, create, incur, assume or suffer to exist
any Lien upon any of its assets or revenues, whether now owned or hereafter
acquired, other than Permitted Liens.  The Parent shall not create any Lien upon
the Capital Stock of the Borrower except as contemplated by the Ownership Pledge
Agreement.
 
7.02        Indebtedness.
 
The Borrower shall not create, incur, assume or suffer to exist any
Indebtedness, except:
 
          (a)   Indebtedness under the Credit Documents;
 
          (b)   Indebtedness of the Borrower set forth in Schedule 7.02 (and
renewals, refinancings and extensions thereof on terms and conditions no less
favorable to such Person than such existing Indebtedness);
 
          (c)   unsecured intercompany Indebtedness of the Borrower to any
Credit Party; provided, that such Indebtedness shall be expressly subordinate in
all respects to the Obligations on terms reasonably acceptable to the
Administrative Agent; and
 
          (d)   Indebtedness of the Borrower arising solely from unsecured
guarantees of Indebtedness of the Parent pursuant to any public or private debt
offering (including, without limitation the Senior Notes and any additional
senior or subordinated note issuance, convertible debentures, or similar public
or private issuance, but specifically excluding any bank credit facility or
similar debt facility).
 
7.03        Fundamental Changes.
 
Neither the Parent nor the Borrower shall merge, dissolve, liquidate,
consolidate with or into another Person; provided, that, notwithstanding the
foregoing provisions of this Section 7.03, any Consolidated Party which is not a
Credit Party may be merged or consolidated with or into any Credit Party
provided that such Credit Party shall be the continuing or surviving
corporation.
 
CREDIT AGREEMENT – Page 63
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
7.04        Dispositions; Acquisitions.
 
          (a)   The Borrower shall not make any sale, lease, transfer or other
Disposition of (i) any Real Property Asset (except as provided in subsection (c)
below); or (ii) any other material assets of the Borrower unless (A) such sale,
lease, transfer or other Disposition is performed in the ordinary course of the
Borrower’s Businesses or (B) the consideration paid in connection with such
other material assets (1) is in cash or Cash Equivalents, (2) is in an amount
not less than the fair market value of the Property disposed of and (3) does not
exceed, in the aggregate during any calendar year (for all such sales, leases,
transfers or other dispositions) $500,000.  The Parent shall not, in any case,
transfer, sell, lease, pledge or otherwise Dispose of the Capital Stock of the
Borrower held by it without the prior written consent of the Administrative
Agent (which consent may be granted or withheld in the sole discretion of the
Administrative Agent).
 
          (b)   The Borrower shall not, without the prior written consent of the
Administrative Agent (which consent may be granted or withheld in the sole
discretion of the Administrative Agent), make any Investments or otherwise
acquire any material real or personal property other than: (i) acquisitions of
personal property in the ordinary course of business to the extent required to
continue to operate the Borrower’s Businesses in the manner in which they are
currently being operated and (ii) investments in cash or Cash Equivalents.
 
          (c)   The Borrower may Dispose of any Real Property Asset and obtain
release of such Real Property Asset from the Liens and security interests of the
Administrative Agent hereunder and under the Collateral Documents relating
thereto to cure any Event of Default and provided (i) the Loan is paid down upon
the Disposition by the amount attributable to the applicable Real Property Asset
as determined by Administrative Agent in its sole discretion, but not more than
1.20 times the amount of the Loan allocated to the applicable Real Property
Asset; (ii) the Borrower may not Dispose of more than two (2) Real Property
Assets under this Section 7.04(a) during the term of the Loan; and (iii) the
release of the Real Property Asset from the Liens and security interests of
Administrative Agent hereunder does not cause a Material Adverse Effect on the
balance of the Real Property Assets that remain subject to the Liens and
security interests of the Administrative Agent hereunder.
 
7.05        Business Activities.
 
The Borrower shall not engage in any business activities other than owning,
developing, managing and providing secured financing for real and personal
property and similar interests in leasehold properties which are owned by or net
leased to healthcare operators for use as Healthcare Facilities.
 
7.06        Transactions with Affiliates and Insiders.
 
The Borrower shall not, at any time, enter into or permit to exist any
transaction or series of transactions with any officer, director or Affiliate of
such Person other than (a) advances of working capital to the Borrower, (b)
transfers of cash and assets to the Borrower, (c) intercompany transactions
expressly permitted by Section 7.02, Section 7.03 or Section 7.04, (d) normal
compensation and reimbursement of expenses of officers and directors and (e)
except as otherwise specifically limited in this Credit Agreement, other
transactions which are entered into in the ordinary course of the Borrower’s
business on terms and conditions substantially as favorable to the Borrower as
would be obtainable by it in a comparable arms-length transaction with a Person
other than an officer, director or Affiliate.
 
CREDIT AGREEMENT – Page 64
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
7.07        Organization Documents; Fiscal Year.
 
No Credit Party shall (a) amend, modify or change its organization documents in
a manner adverse to the Lenders or (b) change its fiscal year.
 
7.08        Modifications to Other Documents.
 
The Borrower shall not, without the prior written consent of the Required
Lenders enter into any material amendment or modification or cancel or terminate
any Material Contract prior to its stated maturity (subject to the provisions of
this Section 7.08 with respect to Facility Leases) prior to its stated
maturity.  Notwithstanding the foregoing, with respect to any Facility Lease,
the Borrower may amend, modify or waive, or permit the amendment, modification
or waiver of any Facility Lease or Facility Lease provision, without the
Required Lenders’ prior written consent, except to the extent such amendment,
modification or waiver:  (a) decreases the rent or any other monetary
obligations of the Tenant or Subtenant under any Facility Lease (except as set
forth in the proviso to this sentence); (b) shortens or extends the term of any
Facility Lease (provided an extension of the term of any Facility Lease will not
require the consent of the Required Lenders if such extension is on then current
market terms); (c) releases or limits the liability of any guarantor or any
pledgor or any collateral under any Facility Lease; (d) releases any security
deposits or letters of credit or any other security or collateral under any
Facility Lease or under any guaranty of or pledge or security agreement in
respect of any Facility Lease; (e) consents to the assignment, delegation or
other transfer of rights and obligations under any Facility Lease; (f) changes
the terms of any purchase option under any Facility Lease, including the
purchase price or the time during which such option may be exercised; or
(g) makes any other material change to the terms and conditions of any Facility
Lease or increases in any material respect the obligations or liabilities of the
Borrower thereunder; provided, however, that to the extent such amendment,
modification or restructuring of a Facility Lease involves the replacement of a
Tenant, (i) the Borrower shall have delivered to the Lenders and the
Administrative Agent the (A) identity of such proposed new tenant (the “New
Tenant”), (B) the proposed lease with such New Tenant (the “New Lease”) and (C)
such other information as is reasonably requested by Administrative Agent and
(ii) provided that (A) such New Tenant is an Eligible Tenant, (B) the New Lease
provides for rent payments in each year which are at least eighty percent (80%)
of the rent payments in each year due under the Facility Lease being amended,
modified or replaced (the “Existing Facility Lease”) and (C) the New Lease is
otherwise substantially similar in all material respects to the Existing
Facility Lease, then within twenty (20) Business Days after receiving the
foregoing information from the Borrower, with a request that the Required
Lenders approve the New Tenant and New Lease and which prominently states on the
face of the request that it will be deemed approved if not approved or
disapproved within twenty (20) Business Days after receipt by Administrative
Agent, if the Required Lenders have not either approved or disapproved such
proposal, the Required Lenders shall be deemed to have approved such proposal.
 
7.09        Ownership of Subsidiaries.
 
Notwithstanding any other provisions of this Credit Agreement to the contrary,
(a) the Borrower shall not own any Capital Stock of any other entity; (b) no
Person other than the Parent shall own any Capital Stock of the Borrower; and
(c) the Borrower shall not permit, create, incur, assume or suffer to exist any
Lien on any Capital Stock of the Borrower.
 
CREDIT AGREEMENT – Page 65
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
7.10        No Further Negative Pledges.
 
The Borrower will not enter into, assume or become subject to any Negative
Pledges or agreement prohibiting or otherwise restricting the existence of any
Lien upon any of its property in favor of the Administrative Agent (for the
benefit of the Lenders) for the purpose of securing the Obligations, whether now
owned or hereafter acquired, or requiring the grant of any security for any
obligation if such property is given as security for the Obligations, except (a)
in connection with any Permitted Lien or any document or instrument governing
any Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, and (b) pursuant to
customary restrictions and conditions contained in any agreement relating to the
sale of any property permitted under Section 7.04, pending the consummation of
such sale.
 
7.11        Limitation on Restricted Actions.
 
The Borrower will not directly or indirectly, create or otherwise cause or
suffer to exist or become effective any encumbrance or restriction on the
ability of Borrower to (a) pay dividends or make any other distributions to the
Parent on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (b) pay any Indebtedness or other
obligation owed to any Credit Party, (c) make loans or advances to any Credit
Party, (d) sell, lease or transfer any of its properties or assets to any Credit
Party, or (e) act as the Borrower and pledge its assets pursuant to the Credit
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (a)-(d)
above) for such encumbrances or restrictions existing under or by reason of
(i) this Credit Agreement and the other Credit Documents, (ii) applicable Law,
(iii) any Lien or any documentation or instrument governing any Lien permitted
under Section 7.01 provided that any such restriction contained therein relates
only to the asset or assets subject to such Lien or (v) customary restrictions
and conditions contained in any agreement relating to the sale of any Real
Property Asset permitted under Section 7.04, pending the consummation of such
sale.
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
8.01        Events of Default.
 
The occurrence and continuation of any of the following shall constitute an
“Event of Default”:
 
          (a)   Non-Payment.  The Borrower or any other Credit Party fails to
pay when and as required to be paid herein, (i) within five (5) days after the
same becomes due, any regularly scheduled installment of principal or interest
due under the Loan or (ii) within ten (10) days after the earlier of (A) a
Responsible Officer of the Parent or the Borrower becoming aware that the same
has become due or (B) written notice from the Administrative Agent to the
Borrower, any other fee payable herein or any other amount payable herein or
under any other Credit Document becomes due or (iii) the Loan at the Maturity
Date, whether by acceleration or otherwise; or
 
CREDIT AGREEMENT – Page 66
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
          (b)   Specific Covenants.  The Borrower fails to perform or observe
any term, covenant or agreement contained in (i) any of Sections 6.01, 6.02 or
6.10 within ten (10) days after the same becomes due or required or (ii) any of
Sections 6.03, 6.06, 6.07, 6.11, 6.12, 6.14 or 6.16 or Article VII; or
 
          (c)   Other Defaults.  Any Credit Party fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Credit Document on its part to be performed or observed and
such failure continues for thirty (30) days after the earlier of (i) a
Responsible Officer of the Parent or the Borrower becoming aware of such default
or (ii) written notice thereof by the Administrative Agent to the Borrower (or,
if such failure cannot be reasonably cured within such period, sixty (60) days,
so long as the applicable Credit Party has diligently commenced such cure and is
diligently pursuing completion thereof); or
 
          (d)   Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by the Borrower on behalf
of the Borrower, the Parent or any other Credit Party and contained in this
Credit Agreement, in any other Credit Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
 
          (e)   Cross-Default.  (i) There occurs any event of default under any
of the Senior Note Indentures; (ii) the Parent or the Borrower (A) fails to
perform or observe (beyond the applicable grace or cure period with respect
thereto, if any) any Contractual Obligation if such failure could reasonably be
expected to have a Material Adverse Effect, (B) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise and beyond the applicable grace or cure period with respect
thereto, if any) in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) or otherwise fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which event of default is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or cash collateral in respect thereof to be
demanded, in each case to the extent such Indebtedness or other obligation is in
an amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount; (iii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower as a result thereof is greater than the
Threshold Amount; or (iv) there occurs an “Event of Default” (as such term is
defined in the Revolving Credit Agreement) under the Revolving Credit Agreement;
or (v) there occurs an “event of default” (as such term is defined in the
Facility Leases or Eligible Ground Lease) under any Facility Lease or Eligible
Ground Lease; or
 
CREDIT AGREEMENT – Page 67
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
          (f)   Insolvency Proceedings, Etc.  The Parent, the Borrower or the
Tenant institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its properties; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of the Parent, the Borrower or the Tenant and the
appointment continues undischarged or unstayed for ninety (90) calendar days; or
any proceeding under any Debtor Relief Law relating to the Parent, the Borrower
or the Tenant or to all or any material part of its property is instituted
without the consent of the Parent, the Borrower or the Tenant, as the case may
be, and continues undismissed or unstayed for ninety (90) calendar days, or an
order for relief is entered in any such proceeding; or
 
          (g)   Inability to Pay Debts; Attachment.  (i) The Parent or the
Borrower becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process in an amount in excess of the Threshold Amount is
issued or levied against all or any material part of the properties of the
Parent or the Borrower and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or
 
          (h)   Judgments.  There is entered against the Parent or the Borrower
(i) any one or more final judgments or orders for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
 
          (i)   ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
 
CREDIT AGREEMENT – Page 68
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
          (j)   Invalidity of Credit Documents; Guaranty; Facility Master Lease;
Eligible Ground Lease.  (i) Any Credit Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
as a result of satisfaction in full of all the Obligations or as a result of the
Administrative Agent’s failure to record and/or file where and/or when
appropriate any Collateral Documents or any continuation statements, ceases to
be in full force and effect; or any Credit Party contests in any manner the
validity or enforceability of any Credit Document; or any Credit Party denies
that it has any or further liability or obligation under any Credit Document, or
purports to revoke, terminate or rescind any Credit Document; (ii) the Guaranty
or Hazardous Materials Indemnity Agreement shall cease to be in full force and
effect, or the Guarantor shall deny or disaffirm such Guarantor’s obligations
under such Guaranty or Hazardous Materials Indemnity Agreement, or the Guarantor
shall default in the due performance or observance of any term, covenant or
agreement on its part to be performed or observed pursuant to the Guaranty or
Hazardous Materials Indemnity Agreement; (iii) the Facility Master Lease shall
cease to be in full force and effect, or the Tenant shall deny or disaffirm such
Tenant’s obligations under such Facility Master Lease; or (iv) any of the
Eligible Ground Leases shall be terminated by the ground lessor thereunder or
otherwise cease to be in full force and effect by action of the ground lessor
thereunder; or
 
          (k)   Change of Control.  There occurs any Change of Control.
 
8.02        Remedies Upon Event of Default.
 
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
upon written notice to the Borrower in any instance, take any or all of the
following actions:
 
          (a)   declare the unpaid principal amount of the Loan, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or additional notice of any kind, all of which are
hereby expressly waived by the Borrower; and
 
          (b)   exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Credit Documents or
applicable law or in equity;
 
provided, however, that upon the occurrence of an Event of Acceleration, the
unpaid principal amount of the Loan and all interest and other amounts as
aforesaid shall automatically become due and payable, without further act of the
Administrative Agent or any Lender.
 
CREDIT AGREEMENT – Page 69
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
8.03        Application of Funds.
 
After the exercise of remedies in accordance with the provisions of Section 8.02
(or after the Loan has automatically become immediately due and payable as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such or incurred by Administrative Agent in the exercise of its rights and
remedies under this Agreement;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this clause
Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loan, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loan, ratably among such parties in proportion to the amounts
described in this clause Fourth held by them;
 
Fifth, to payment of that portion of the Obligations constituting obligations
under Swap Contracts between the Borrower and any Lender or Affiliate of any
Lender (including, without limitation, payment of breakage, termination or other
amounts owing in respect of any Swap Contract between the Borrower and any
Lender, or any Affiliate of a Lender, to the extent such Swap Contract is
permitted hereunder); and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
8.04        Administrative Agent’s Right to Perform the Obligations.
 
Upon the occurrence of an Event of Default and during continuation thereof, and
upon either acceleration of the Obligations pursuant to the terms and conditions
of this Agreement or the maturity of the Obligations and the Borrower’s failure
to pay the Obligations, then, without waiving or releasing any other right,
remedy or recourse the Administrative Agent or Lenders may have because of such
Event of Default, the Administrative Agent may (but shall not be obligated to)
make such payment or perform any act required of the Borrower under this
Agreement for the account of and at the expense of the Borrower, and shall have
the right to enter upon the Real Property Assets for such purpose and to take
all such action thereon and with respect to the Real Property Assets as it may
deem necessary or appropriate.    The Borrower shall indemnify, defend and hold
the Administrative Agent and Lenders harmless from and against any and all
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs, or disbursements of any kind or nature whatsoever,
including reasonable attorneys’ fees, incurred or accruing by reason of any acts
performed by the Administrative Agent pursuant to the provisions of this
Section  8.04, including those arising from the joint, concurrent, or
comparative negligence of the Administrative Agent, except as a result of the
Administrative Agent’s and Lenders’ gross negligence or willful misconduct.  All
sums paid by the Administrative Agent pursuant to this Section 8.04, and all
other sums expended by the Administrative Agent to which it shall be entitled to
be indemnified pursuant to this Section 8.04, together with interest thereon at
the Default Rate from the date of such payment or expenditure until paid, shall
constitute additions to the Loan, shall be secured by the Credit Documents and
shall be paid by the Borrower to the Administrative Agent upon demand.
 
CREDIT AGREEMENT – Page 70
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IX
ADMINISTRATIVE AGENT
 
9.01        Appointment and Authorization of Administrative Agent.
 
Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Credit Agreement and each other Credit Document and to exercise such powers
and perform such duties as are expressly delegated to it by the terms of this
Credit Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any other Credit Document or otherwise exist
against the Administrative Agent.  Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Credit
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
 
9.02        Delegation of Duties.
 
The Administrative Agent may execute any of its duties under this Credit
Agreement or any other Credit Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.
 
9.03        Liability of Administrative Agent.
 
No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Credit Agreement or any
other Credit Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Credit Party or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit Agreement or any other Credit Document, or for any failure of any Credit
Party or any other party to any Credit Document to perform its obligations
hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Credit
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.
 
CREDIT AGREEMENT – Page 71
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
9.04         Reliance by Administrative Agent.
 
          (a)   The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Credit
Party), independent accountants and other experts selected by the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Credit Agreement or any other Credit Document in accordance with a request
or consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
 
          (b)   For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
 
9.05        Notice of Default.
 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.”  The Administrative Agent
will notify the Lenders of its receipt of any such notice.  The Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be directed by the requisite Lenders in accordance herewith; provided,
however, that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Lenders.
 
CREDIT AGREEMENT – Page 72
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
9.06        Credit Decision; Disclosure of Confidential Information by
Administrative Agent.
 
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession (in each case, except to the
extent the Administrative Agent has confirmed to any Lender in writing the
satisfaction of conditions to funding as of the Closing Date).  Each Lender
represents to the Administrative Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Credit Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Credit Agreement and to extend credit to the Borrower and the other Credit
Parties hereunder.  Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Credit Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates that may come into the possession of any
Agent-Related Person.
 
9.07        Indemnification of Administrative Agent.
 
Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Credit Party and without limiting the
obligation of any Credit Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Credit Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower.  The undertaking in this Section shall survive the payment of all
Obligations and the resignation of the Administrative Agent.
 
CREDIT AGREEMENT – Page 73
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
9.08        Administrative Agent in its Individual Capacity.
 
GECC and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Credit Parties and their respective Affiliates as
though GECC were not the Administrative Agent hereunder and without notice to or
consent of the Lenders.  The Lenders acknowledge that, pursuant to such
activities, GECC or its Affiliates may receive information regarding any Credit
Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Credit Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.  With respect to the portion of the Loan made
or held by GECC, GECC shall have the same rights and powers under this Credit
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders”
include GECC in its individual capacity.
 
9.09        Successor Administrative Agent.
 
The Administrative Agent may resign as Administrative Agent upon thirty (30)
days’ notice to the Lenders.  If the Administrative Agent resigns under this
Credit Agreement, the Required Lenders shall appoint from among the Lenders a
successor administrative agent for the Lenders, which successor administrative
agent shall be consented to by the Borrower Representative at all times other
than during the existence of an Event of Default (which consent of the Borrower
Representative shall not be unreasonably withheld or delayed).  If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Borrower Representative, a successor
administrative agent from among the Lenders.  Upon the acceptance of its
appointment as successor administrative agent hereunder, the Person acting as
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
thereafter shall mean such successor administrative agent and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated without any other or further act or deed on the part of such
retiring Administrative Agent.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article IX
and Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this Credit
Agreement.  If no successor administrative agent has accepted appointment as
Administrative Agent by the date thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.
 
CREDIT AGREEMENT – Page 74
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
9.10       Administrative Agent May File Proofs of Claim.
 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of the Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(a)   to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other Obligations
(other than obligations under Swap Contracts to which the Administrative Agent
is not a party) that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.04 and 10.04) allowed in such
judicial proceeding; and
 
(b)   to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.04 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
ARTICLE X
MISCELLANEOUS
 
10.01     Amendments, Etc.
 
No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrower, the Guarantor (if applicable) and the
Required Lenders and acknowledged by the Administrative Agent, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given; provided, however, that:
 
(a)   unless also signed by each Lender directly affected thereby, no such
amendment, waiver or consent shall:
 
(i)   waive non-payment or postpone any date fixed by this Credit Agreement or
any other Credit Document for any payment of principal, interest, fees or other
amounts due to any Lender hereunder or under any other Credit Document;
 
CREDIT AGREEMENT – Page 75
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
(ii)   reduce the principal of, or the rate of interest specified herein on the
Loan, or any fees or other amounts payable hereunder or under any other Credit
Document; provided, however, that only the consent of the Required Lenders shall
be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on the Loan or
to reduce any fee payable hereunder,
 
(iii)      change any provision of this Credit Agreement regarding pro rata
sharing or pro rata funding with respect to (A) the making of advances
(including participations) or (B) the manner of application of payments or
prepayments of principal, interest, or fees;
 
(iv)     change any provision of this Section 10.01(a) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, or
 
(v)   release the Parent from their obligations hereunder (other than as
provided herein or as appropriate in connection with transactions permitted
hereunder); and
 
(b)   unless also signed by the Administrative Agent, no such amendment, waiver
or consent shall affect the rights or duties of the Administrative Agent under
this Credit Agreement or any other Credit Document;
 
provided, however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, (ii) each Lender is entitled to vote
as such Lender sees fit on any bankruptcy or insolvency reorganization plan that
affects the Loan, (iii) each Lender acknowledged that the provisions of
Section 1126(c) of the Bankruptcy Code supersedes the unanimous consent
provisions set forth herein, and (iv) the Required Lenders may consent to allow
a Credit Party to use cash collateral in the context of a bankruptcy or
insolvency proceeding.
 
CREDIT AGREEMENT – Page 76
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
10.02      Notices and Other Communications; Facsimile Copies.
 
(a)   General.  Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission).  All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
 
(i)   if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and
 
(ii)   if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)   Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower Representative may, in its respective discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
 
(c)   The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM.  In no event shall the Agent-Related Persons have any liability to the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent-Related Person have any liability to the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
CREDIT AGREEMENT – Page 77
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
          (d)   Effectiveness of Facsimile Documents and Signatures.  Credit
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
Loan Parties, the Administrative Agent and the Lenders.  The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
 
          (e)   Reliance by Administrative Agent and Lenders.  The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify each Agent-Related Person and each Lender
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
 
          (f)   Change of Address, Etc.  The Borrower and the Administrative
Agent may each change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
 
10.03      No Waiver; Cumulative Remedies.
 
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
CREDIT AGREEMENT – Page 78
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of Section
2.08), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Credit Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Credit Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.08, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
 
10.04      Attorney Costs, Expenses and Taxes.
 
The Borrower agrees (a) to pay directly to the provider thereof or to pay or
reimburse the Administrative Agent for all reasonable and documented costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Credit Agreement and the other Credit Documents, the
preservation of any rights or remedies under this Credit Agreement and the other
Credit Documents, and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
(b) to pay or reimburse the Administrative Agent and each Lender for all
reasonable costs and expenses incurred following an Event of Default in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Credit Agreement or the other Credit Documents
(including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs and (c) all reasonable and documented appraisal costs incurred by the
Administrative Agent in connection with the Administrative Agent’s procurement
of FIRREA-compliant MAI appraisals with respect to any Real Property Asset, to
the extent any such appraisal is requested by the Administrative Agent
(provided, that the Borrower shall not be required to pay the costs and expenses
associated with any Administrative Agent-requested appraisal more than once in
any two (2) calendar year period with respect to the Real Property Asset); and
(iii) any re-appraisals requested by the Borrower.  The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
reasonable and documented cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender.  All amounts
due under this Section 10.04 shall be payable within twenty (20) Business Days
after written invoice therefor is received by the Borrower.  The agreements in
this Section shall survive the repayment of all Obligations.
 
CREDIT AGREEMENT – Page 79
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
10.05      Indemnification by the Borrower.
 
The Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents, trustees, advisors and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, litigation, investigation, proceeding, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever (subject to the provisions of
Section 3.01 with respect to Taxes and Other Taxes) that may at any time be
imposed on, incurred by or asserted against any such Indemnitee (whether by a
Credit Party or any other party) in any way relating to or arising out of or in
connection with (a) the execution, delivery, enforcement, performance or
administration of any Credit Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, or, in the case of
the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Credit Documents, (b)
the Loan or the use or proposed use of the proceeds therefrom, (c) performance
of any labor or services or the furnishing of any materials or other property in
respect of any Real Property Asset or any part thereof, (d) violation by any
Person of any Healthcare Laws, (e) the Eligible Ground Leases or Facility
Leases, (f) the failure of any Person to file timely with the Internal Revenue
Service an accurate Form 1099-B, Statement for Recipients of Proceeds from Real
Estate, Broker and Barter Exchange Transactions, which may be required in
connection with this Agreement, or to supply a copy thereof in a timely fashion
to the recipient of the proceeds of the transaction in connection with which
this Agreement is made, or (g) any actual or threatened claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided, that such
indemnification shall not, as to any Indemnitee, be available to the extent that
such liabilities, obligations, losses, damages, penalties, claims, litigation,
investigation, proceeding, demands, actions, judgments, suits, costs, expenses
or disbursements are determined to have resulted from the gross negligence or
willful misconduct of any Indemnitee.  No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Credit Agreement, and no Indemnitee shall have any
liability for any indirect or consequential damages relating to this Credit
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing
Date).  All amounts that may become due under this Section 10.05 shall be
payable within twenty (20) Business Days after written invoice therefor is
received by the Borrower.  The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the assignment by any Lender of any
of its interests hereunder, the replacement of any Lender and the repayment,
satisfaction or discharge of all the Obligations.
 
CREDIT AGREEMENT – Page 80
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
10.06      Payments Set Aside.
 
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.
 
10.07      Successors and Assigns.
 
          (a)   The provisions of this Credit Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) or (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.
 
          (b)   Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Credit
Agreement; provided that (i) except in the case of an assignment of the entire
remaining amount of the portion of the Loan at the time owing to it, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower Representative otherwise
consents (each such consent not to be unreasonably withheld or delayed)
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met; (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the portion of the Loan
assigned; and (iii) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 3.01, 3.04,
3.05, 10.04 and 10.05 with respect to facts and circumstances occurring prior to
the effective date of such assignment).  Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender and, if the
assignor Lender retains a portion of the Loan, a Note to the assignor
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Credit Agreement that does not comply with this subsection shall be treated
for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
 
CREDIT AGREEMENT – Page 81
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
          (c)   The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and principal amounts of
the Loan owing to each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower
Representative at any reasonable time and from time to time upon reasonable
prior notice.  In addition, at any time that a request for a consent for a
material or other substantive change to the Credit Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register.
 
          (d)   Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement; provided that (i) such
Lender’s obligations under this Credit Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Credit
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any  provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification that extends
the time for, reduces the amount or alters the application of proceeds with
respect to such obligations and payments required therein that directly affects
such Participant.  Subject to subsection (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.09 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.08 as though it were a Lender.
 
CREDIT AGREEMENT – Page 82
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
          (e)   A Participant shall not be entitled to receive any greater
payment under Section 3.01 or 3.04 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such
Participant.  A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 3.01 unless the Borrower
Representative is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrower, to comply with
Section 10.15 as though it were a Lender.
 
          (f)   Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Credit Agreement (including under
its Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
          (g)   Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may (without notice to or the consent of any of the
parties hereto) create a security interest in all or any portion of the Loan
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Credit Documents and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Credit Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.
 
CREDIT AGREEMENT – Page 83
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
10.08      Confidentiality.
 
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of Confidential Information, except that Confidential
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential); (b) to the
extent requested by any regulatory authority; (c) to the extent  required by
applicable Law or regulations or by any subpoena or similar legal process; (d)
to any other party to this Credit Agreement; (e) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Credit Agreement or the enforcement of rights hereunder (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential); (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Credit Parties; (g) with the consent of the Borrower Representative; (h) to the
extent such Confidential Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower; (i) to the National Association of Insurance
Commissioners or any other similar organization (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential); or (j) to any nationally recognized rating agency
that requires access to a Lender’s or an Affiliate’s investment portfolio in
connection with ratings issued with respect to such Lender or Affiliate.  In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Credit Agreement and information about this Credit Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Credit Agreement, the other Credit
Documents, and the Extension of Credits.  Any Person required to maintain the
confidentiality of Confidential Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such Person would accord to its own confidential
information.  For the purposes of this Section, “Confidential Information” means
all information received from any Credit Party relating to any Credit Party, any
of the other Consolidated Parties, or its or their business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party; provided, that,
in the case of information received from a Credit Party after the date hereof,
such information is clearly identified in writing at the time of delivery as
confidential.
 
Each of the Administrative Agent and the Lenders acknowledges that (A) the
Confidential Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (B) it has developed
compliance procedures regarding the use of material non-public information and
(C) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
 
CREDIT AGREEMENT – Page 84
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
10.09      Set-off.
 
In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
each of its Affiliates are authorized at any time and from time to time, without
prior notice to the Borrower or any other Credit Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Credit Party) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender or Affiliate to or for
the credit or the account of the respective Credit Parties against any and all
Obligations owing to such Lender hereunder or under any other Credit Document
(subject to Section 2.08), now or hereafter existing, irrespective of whether or
not the Administrative Agent or such Lender shall have made demand under this
Credit Agreement or any other Credit Document and although such Obligations may
be contingent or unmatured or denominated in a currency different from that of
the applicable deposit or indebtedness.  Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.
 
10.10      Interest Rate Limitation.
 
Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loan or, if it exceeds such unpaid principal,
refunded to the Borrower.  In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
 
10.11      Counterparts.
 
This Credit Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
10.12      Integration.
 
This Credit Agreement, together with the other Credit Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter.  In the event of any conflict between the provisions of this
Credit Agreement and those of any other Credit Document, the provisions of this
Credit Agreement shall control; provided that the inclusion of specific
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Credit Document shall not be deemed a conflict with this
Credit Agreement.  Each Credit Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.
 
CREDIT AGREEMENT – Page 85
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
10.13      Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or Event of Default at the time of any Extension of
Credit, and shall continue in full force and effect as long as the Loan or any
other Obligation hereunder shall remain unpaid or unsatisfied.
 
10.14      Severability.
 
If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.15      Tax Forms.
 
          (a)    (i)  Each Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Internal Revenue Code (a “Foreign
Lender”) shall deliver to the Administrative Agent, prior to receipt of any
payment subject to withholding under the Internal Revenue Code (or upon
accepting an assignment of an interest herein), two duly signed completed copies
of either IRS Form W-8BEN or any successor thereto (relating to such Foreign
Lender and entitling it to an exemption from, or reduction of, withholding tax
on all payments to be made to such Foreign Lender by the Borrower pursuant to
this Credit Agreement) or IRS Form W-8ECI or any successor thereto (relating to
all payments to be made to such Foreign Lender by the Borrower pursuant to this
Credit Agreement) or such other evidence satisfactory to the Borrower and the
Administrative Agent, that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Internal Revenue Code.  Thereafter and from time to time,
each such Foreign Lender shall (A) promptly submit to the Administrative Agent
such additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Borrower pursuant to this Credit Agreement,
(B) promptly notify the Administrative Agent of any change in circumstances that
would modify or render invalid any claimed exemption or reduction, and (C) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable Law
that the Borrower make any deduction or withholding for taxes from amounts
payable to such Foreign Lender.
 
CREDIT AGREEMENT – Page 86
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
(ii)   Each Foreign Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Lender under any of the Credit Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S.  withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Internal Revenue Code, to establish that such Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Lender.
 
(iii)   The Borrower shall not be required to pay any additional amount to any
Foreign Lender under Section 3.01 (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with an IRS Form W-8IMY pursuant to this
Section 10.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 10.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Credit Documents, nothing in this Section 10.15(a)
shall relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Credit
Documents is not subject to withholding or is subject to withholding at a
reduced rate.
 
(iv)   The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Credit
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 10.15(a).
 
(b)   Upon the request of the Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Internal
Revenue Code shall deliver to the Administrative Agent two duly signed completed
copies of IRS Form W-9.  If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the
Internal Revenue Code, without reduction.
 
CREDIT AGREEMENT – Page 87
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
(c)   If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent.  The obligation of the Lenders
under this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.
 
10.16     Replacement of Lenders.
 
To the extent that Section 3.06(b) provides that the Borrower shall have the
right to replace a Lender as a party to this Credit Agreement, or if any Lender
is a Defaulting Lender, the Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign its
portion of the Loan owned by it (with the related assignment fee to be paid by
the Borrower) pursuant to Section 10.07(b) to one or more Eligible Assignees
procured by the Borrower; provided, however, that if the Borrower elects to
exercise such right with respect to any Lender pursuant to such Section 3.06(b),
it shall be obligated to replace all Lenders that have made similar requests for
compensation pursuant to Section 3.01 or 3.04.  The Borrower shall pay in full
all principal, interest, fees and other amounts owing to such Lender through the
date of replacement (including any amounts payable pursuant to
Section 3.05).  Any Lender being replaced shall execute and deliver an
Assignment and Assumption with respect to such Lender’s interest in the Loan.
 
10.17      No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its respective Affiliates’
understanding, that: (a) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Credit Document) are an arm’s-length commercial transaction between the
Borrower and its respective Affiliates, on the one hand, and the Administrative
Agent, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents (including
any amendment, waiver or other modification hereof or thereof); (b) in
connection with the process leading to such transaction, the Administrative
Agent is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower or any of its respective
Affiliates, stockholders, creditors or employees or any other Person; (c) the
Administrative Agent has not assumed nor will it assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Credit Document (irrespective of whether the Administrative Agent has advised or
is currently advising the Borrower or any of its respective Affiliates on other
matters) and the Administrative Agent has no obligation to the Borrower or any
of its respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other
Credit Documents; (d) the Administrative Agent and its respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its respective Affiliates, and the Administrative
Agent has no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) the Administrative Agent has
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Credit
Document) and the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate.  The Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent with respect to any breach or alleged
breach of agency or fiduciary duty.
 
CREDIT AGREEMENT – Page 88
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
10.18      Source of Funds.
 
Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the source
of funds to be used by such Lender in connection with the financing hereunder:
 
          (a)   no part of such funds constitutes assets allocated to any
separate account maintained by such Lender in which any employee benefit plan
(or its related trust) has any interest;
 
          (b)   to the extent that any part of such funds constitutes assets
allocated to any separate account maintained by such Lender, such Lender has
disclosed to the Borrower the name of each employee benefit plan whose assets in
such account exceed ten percent (10%) of the total assets of such account as of
the date of such purchase (and, for purposes of this subsection (b), all
employee benefit plans maintained by the same employer or employee organization
are deemed to be a single plan);
 
          (c)   to the extent that any part of such funds constitutes assets of
an insurance company’s general account, such insurance company has complied with
all of the requirements of the regulations issued under Section 401(c)(1)(A) of
ERISA; or
 
          (d)   such funds constitute assets of one or more specific benefit
plans that such Lender has identified in writing to the Borrower.
 
As used in this Section, the terms “employee benefit plan” and “separate
account” shall have the respective meanings provided in Section 3 of ERISA.
 
CREDIT AGREEMENT – Page 89
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
10.19      GOVERNING LAW.
 
          (a)   THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.
 
          (b)   ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY CREDIT DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.  THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
 
10.20      WAIVER OF RIGHT TO TRIAL BY JURY.
 
EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY CREDIT
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
10.21      No Conflict.
 
To the extent there is any conflict or inconsistency between the provisions
hereof and the provisions of any other Credit Document, this Credit Agreement
shall control.
 
CREDIT AGREEMENT – Page 90
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
10.22      USA Patriot Act Notice.
 
Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub.  L.  107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower (and to the extent applicable, the Parent), which
information includes the name and address of the Borrower (and to the extent
applicable, the Parent) and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower (and to the extent
applicable, the Parent) in accordance with the Act.  The Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
 
10.23  Entire Agreement.
 
THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGES AND SCHEDULES AND EXHIBITS TO FOLLOW]
 
CREDIT AGREEMENT – Page 91
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.
 

 
BORROWER:
 
 
NRS VENTURES, L.L.C.          
 
By:
Omega Healthcare Investors, Inc.,
its Sole Member  

 
 
By:
 /s/ Daniel J. Booth     Name: Daniel J. Booth     Title: Chief Operating
Officer          

 
CREDIT AGREEMENT – Signature Page
Omega SNF Portfolio
 
 

--------------------------------------------------------------------------------

 
 

 
AGENT:
 
 
GENERAL ELECTRIC CAPITAL
CORPORATION, as Administrative Agent
       
 
By:
/s/ Adam Zeiger     Name: Adam Zeiger     Title: Authorized Signatory  

 

  LENDERS:    
GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender
         
 
By:
/s/ Adam Zeiger     Name: Adam Zeiger     Title: Authorized Signatory  

 
 
CREDIT AGREEMENT – Signature Page
Omega SNF Portfolio
 